Exhibit 10.13

 

 

***Text Omitted and Filed Separately with the Securities and Exchange Commission

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

LICENSE AGREEMENT

 

This LICENSE AGREEMENT (“Agreement”) is entered into as of October 30, 2013
(“Effective Date”) by and between ReGenX Biosciences, LLC, a limited liability
company organized under the laws of the State of Delaware, with offices at 750
17thStreet, NW, Suite 1100, Washington, DC 20006 (“Licensor”), and Dimension
Therapeutics, Inc., a corporation organized under the laws of the State of
Delaware, with offices at 1 Main Street, 13thFloor, Cambridge, MA 02142
(“Licensee”). Licensor and Licensee are hereinafter referred to individually as
a “Party” and collectively as the “Parties.”

 

WHEREAS, Licensor has exclusive rights under certain patents pertaining to
various recombinant adeno-associated virus vectors; and

 

WHEREAS, Licensee desires to obtain an exclusive license under the Licensed
Technology under the terms set forth herein;

 

NOW, THEREFORE, in consideration of the promises and covenants contained in this
Agreement, and intending to be legally bound, the Parties hereby agree as
follows:

 

ARTICLE 1: DEFINITIONS

 

1.1 “Affiliate” means any legal entity directly or indirectly controlling,
controlled by, or under common control with another entity. For purposes of this
Agreement, “control” means the direct or indirect ownership of more than 50% of
the outstanding voting securities of a legal entity, or the right to receive
more than 50% of the profits or earnings of a legal entity, or the right to
control the policy decisions of a legal entity.

 

1.2 “Calendar Quarter” means each three-month period or any portion thereof,
beginning on January 1, April 1, July 1, and
October 1.

 

1.3 “Collaboration” means an arrangement between Licensee and a Sublicensee
under which research and development activities are performed on a shared basis
for the purpose of the parties jointly developing and exploiting Licensed
Products in the Field; provided that a Collaboration will not include an
arrangement whereby Licensee is compensated solely for performing research or
development activities.

 

1.4 “Commercial License” means a license agreement between Licensor and a Third
Party pursuant to which Licensor grants a license to the Licensed Technology and
which license agreement meets the following: (a) the agreement contains
provisions substantially comparable to Section 2.6 with respect to improvements
of the Third Party that are substantially similar to “Licensed Back
Improvements” as defined in this Agreement; (b) the Third Party grants to
Licensor a sublicensable license to such “Licensed Back Improvements” of the
Third Party; and (c) Licensor is not required to pay any royalties, milestones,
or other fees in connection with the exploitation of such sublicensable license.

 

1.5 “Confidential Information” means and includes all technical information,
inventions, developments, discoveries, software, Know-How, methods, techniques,
formulae, animate and inanimate materials, data, processes, finances, business
operations or affairs, and other

 

 

--------------------------------------------------------------------------------

 

proprietary ideas, whether or not patentable or copyrightable, of either Party
that are (a) marked or otherwise identified as confidential or proprietary at
the time of disclosure in writing; or (b) if disclosed orally, visually, or in
another non-written form, identified as confidential at the time of disclosure
and summarized in reasonable detail in writing as to its general content within
30 days after original disclosure. The Parties acknowledge that (i) the terms
and conditions of this Agreement and (ii) the records and reports referred to in
Section 3.5 will be deemed the Confidential Information of both Parties,
regardless of whether such information is marked or identified as confidential.
In addition, information provided to Licensee pursuant to the provisions of
Section 7.1 will be deemed the Confidential Information of Licensor, regardless
of whether such information is marked or identified as confidential.
Notwithstanding the foregoing, Confidential Information will not include the
following, in each case, to the extent evidenced by competent written proof of
the Receiving Party:

 

1.5.1 information that was already known to the Receiving Party, other than
under an obligation of confidentiality, at the time of disclosure by the
Disclosing Party;

 

1.5.2 information that was generally available to the public or otherwise part
of the public domain at the time of its disclosure to the Receiving Party;

 

1.5.3 information that became generally available to the public or otherwise
part of the public domain after its disclosure, other than through any act or
omission of the Receiving Party in breach of this Agreement;

 

1.5.4 information that is independently discovered or developed by the Receiving
Party without the use of Confidential Information of the Disclosing Party; or

 

1.5.5 information that was disclosed to the Receiving Party, other than under an
obligation of confidentiality, by a Third Party who had no obligation to the
Disclosing Party not to disclose such information to others.

 

1.6 “Control” means the possession by Licensor (whether by ownership or license,
other than pursuant to this Agreement) of the ability to grant to Licensee
access, a license, or a sublicense (as applicable) to the applicable patent,
patent application, Know-How, or other intellectual property on the terms and
conditions set forth herein without violating the terms of any agreement or
other arrangement with any Third Party.

 

1.7 “Disclosing Party” has the meaning set forth in Section 5.1.

 

1.8 “Domain Antibody” […***…].

 

1.9 “Existing Licenses” means the GSK Agreement and Penn Agreement.

 

1.10 “FDA” means the United States Food and Drug Administration, or a successor
agency in the United States with responsibilities comparable to those of the
United States Food and Drug Administration.

 

 

 

 

*** Confidential Treatment Requested ***

 

2

--------------------------------------------------------------------------------

 

1.11 “Field” means each of the following: (a) the treatment of hemophilia A in
human beings by in vivo gene therapy administration; (b) the treatment of
hemophilia B in human beings by in vivo gene therapy administration; and (c) the
treatment of the specific disease indication(s) included within the “Field”
pursuant to Section 2.4 in human beings by in vivo gene therapy administration.

 

1.12 “GSK Agreement” means that certain License Agreement entered into between
Licensor and SmithKline Beecham Corporation, effective on March 6, 2009, as
amended by that certain Amendment to License Agreement dated April 15, 2009, and
as amended from time to time.

 

1.13 “Know-How” means any and all ideas, information, know-how, data, research
results, writings, inventions, discoveries, and other technology (including any
proprietary materials), whether or not patentable or copyrightable.

 

1.14 “Licensed Know-How” means

 

 

(a)

any Know-How that, as of the Effective Date, (i) is Controlled by Licensor
pursuant to the Existing Licenses or the Penn Sponsored Research Agreement or
pursuant to Licensor’s ownership thereof and (ii) is reasonably necessary for
the use, sale, offer for sale, or import of Licensed Products in the Field,
including that which is set forth on Exhibit B ; and

 

 

(b)

if a specific disease indication is added to the Field pursuant to Section 2.4,
any Know-How that, as (x) of the Effective Date or (y) if the added disease
indication is one of the indications set forth on Exhibit D, as of the date on
which such disease indication is added, (i) is Controlled by Licensor pursuant
to the Existing Licenses or the Penn Sponsored Research Agreement or pursuant to
Licensor’s ownership thereof, (ii) is directed to the specific disease
indication that is added, and (iii) is reasonably necessary for the use, sale,
offer for sale, or import of Licensed Products in the added specific disease
indication in the Field;

 

provided that “Licensed Know-How” will not include any Manufacturing Technology
other than Triple-Transfection Know-How that otherwise falls within clause (a)
or (b) above; provided further that “Licensed Know-How” will not include any
patents or patent applications.

 

1.15 “Licensed Patents” means (a) all United States patents and patent
applications listed in Exhibit A, as modified pursuant to Section 2.7.1,
including patents arising from such patent applications; (b) any additional
claims of patents and patent applications as required pursuant to Section 8.1.7;
and (c) any re-examination certificates thereof, and their foreign counterparts
and extensions, continuations, divisionals, and re-issue applications; provided
that “Licensed Patents” will not include any claim of a patent or patent
application covering any Manufacturing Technology.

 

1.16 “Licensed Product” means (a) any product that is made, made for, used,
sold, offered for sale, or imported by Licensee, its Affiliates and any of its
or their Sublicensees, the manufacture, use, sale, offer for sale, or import of
which product, in the absence of the license granted pursuant to this Agreement,
would infringe or is covered by at least one Valid Claim in the

 




*** Confidential Treatment Requested ***

 

3

--------------------------------------------------------------------------------

 

country of manufacture, use, sale, offer for sale, or import, including products
manufactured by a process that would infringe or is covered by at least one
Valid Claim in the country of manufacture, use, sale, offer for sale, or import;
or (b) any service with respect to the administration of any product to patients
that, in the absence of the licenses granted pursuant to this Agreement, would
infringe or is covered by at least one Valid Claim in the country of sale.

 

1.17 “Licensed Technology” means, collectively, the Licensed Patents and
Licensed Know-How.

 

1.18 “Licensor Improvements” means any patent or patent application that meets
all of the following criteria:

 

 

(a)

is directed to any of: the composition of recombinant adeno-associated virus
vectors, methods of use of such vectors, or methods of developing such vectors,
but, in each case, only to the extent of such claims;

 

 

(b)

is reasonably necessary for any of: the use, sale, offer for sale, or import of
Licensed Products in the Field; and

 

 

(c)

prior to the 18 month anniversary of (i) the Effective Date, with respect to the
disease indications of the Field set forth in Section 1.11(a) or (b), or (ii)
the date on which a disease indication is added to the Field pursuant to Section
2.4, with respect to the disease indications of the Fields set forth in Section
1.11(c), is (x) is developed by Licensor or (y) becomes Controlled by Licensor
pursuant to a Commercial License;

 

provided that “Licensor Improvements” will not include any Manufacturing
Technology.

 

1.19 “Manufacturing Technology” means any and all patents, patent applications,
Know-How, and all intellectual property rights associated therewith, and
including all tangible embodiments thereof, that are necessary or useful for the
manufacture of adeno- associated viruses, adeno-associated virus vectors,
research or commercial reagents related thereto, Licensed Products, or other
products, including manufacturing processes, technical information relating to
the methods of manufacture, protocols, standard operating procedures, batch
records, assays, formulations, quality control data, specifications, scale up,
any and all improvements, modifications, and changes thereto, and any and all
activities associated with such manufacture. Any and all chemistry,
manufacturing, and controls (CMC), drug master files (DMFs), or similar
materials provided to regulatory authorities and the information contained
therein are deemed Manufacturing Technology.

 

1.20 “Muscular Dystrophy” means those Muscular Dystrophies as identified by the
Muscular Dystrophy Association (MDA) as of the Effective Date and listed in
Exhibit C.

 

1.21 “NDA” means a New Drug Application filed with the FDA as described in 21
C.F.R. § 314, a Biological License Application (BLA) pursuant to 21 C.F.R. §
601.2, or any equivalent or any corresponding application for regulatory
approval in any country or regulatory jurisdiction other than the United States.

 




*** Confidential Treatment Requested ***

 

4

--------------------------------------------------------------------------------

 

1.22 “Net Sales” means the gross receipts from sales or other disposition of a
Licensed Product (including fees for services within the definition of “Licensed
Product”) by Licensee and/or its Affiliates and/or any Sublicensees to Third
Parties less the following deductions that are directly attributable to a sale,
specifically and separately identified on an invoice or other documentation and
actually borne by Licensee, its Affiliates, or any Sublicensees: […***…]. In the
event consideration other than cash is paid to Licensee, its Affiliates, or any
Sublicensees, for purposes of determining Net Sales, the Parties shall use the
cash consideration that Licensee, its Affiliates, or any Sublicensees would
realize from an unrelated buyer in an arm’s length sale of an identical item
sold in the same quantity and at the time and place of the transaction, as
determined jointly by Licensor and Licensee based on transactions of a similar
type and standard industry practice, if any.

 

1.23 “Penn Agreement” means that certain License Agreement entered into between
Licensor and The Trustees of the University of Pennsylvania, effective on
February 24, 2009, as amended by that letter agreement dated March 6, 2009, and
as amended from time to time.

 

1.24 “Penn Sponsored Research Agreement” means that certain Sponsored Research
Agreement entered into between Licensor and The Trustees of the University of
Pennsylvania, effective on February 24, 2009, as amended from time to time,
including by Amendment No. 1, effective February 24, 2010, Amendment No. 2,
dated March 31, 2010, Amendment No. 3, dated December 31, 2010, Amendment No. 4,
effective December 31, 2011, Amendment No. 5, effective April 1, 2012, and
Amendment No. 6, effective December 31, 2012.

 

1.25 “Prosecute” means preparation, filing, and prosecuting patent applications
and maintaining patents, including any reexaminations, reissues, oppositions,
and interferences.

 

1.26 “Receiving Party” has the meaning set forth in Section 5.1.

 

1.27 “Retained Rights” has the meaning set forth in Section 2.2.

 

1.28 “Sublicensee” means any Third Party or Affiliate to whom Licensee grants a
sublicense of some or all of the rights granted to Licensee under this Agreement
as permitted by this Agreement.

 

1.29 “Third Party” means any person or entity other than a Party to this
Agreement or Affiliates of a Party to this Agreement.

 

1.30 “Triple Transfection Know-How” means unpatented Know-How that, as of the
Effective Date, (a) is Controlled by Licensor pursuant to the Existing Licenses
or the Penn Sponsored

 




*** Confidential Treatment Requested ***

 

5

--------------------------------------------------------------------------------

 

Research Agreement or pursuant to Licensor’s ownership thereof, (b) is directed
to the triple-transfection method for making adeno- associated virus vectors,
and (c) is set forth on Exhibit B ; provided that, notwithstanding the scope of
the license grant in Section 2.1, any rights granted to Licensee under this
Agreement with respect to the Triple Transfection Know-How will be limited to
use of such Know-How in the Field through Phase 2 clinical trials.

 

1.31 “Valid Claim” means a claim of an issued and unexpired patent (including
any patent claim the term of which is extended by any extension, supplementary
protection certificate, patent term restoration, or the like) included within
the Licensed Patents or a claim of a pending patent application included within
the Licensed Patents, which has not lapsed, been abandoned, been held revoked,
or been deemed unenforceable or invalid by a non-appealable decision or an
appealable decision from which no appeal was taken within the time allowed for
such appeal of a court or other governmental agency of competent jurisdiction.

 

ARTICLE 2: LICENSE GRANT

 

2.1 License Grant. Subject to the terms and conditions of this Agreement,
including the Retained Rights, Licensor hereby grants to Licensee an exclusive,
sublicensable (as provided in Section 2.5 only), non-transferable (except as
provided in Section 10.2), royalty- bearing, worldwide license, under the
Licensed Technology to make, have made, use, import, sell, and offer for sale
Licensed Products solely in the Field, including, for the avoidance of doubt,
the right to conduct research and development, including conducting pre-clinical
and clinical trials.

 

2.2 Retained Rights. Except for the rights and licenses specified in Section
2.1, or as provided in Section 8.1.7, no license or other rights are granted to
Licensee under any intellectual property of Licensor, whether by implication,
estoppel, or otherwise, whether any such intellectual property dominates or is
dominated by the Licensed Technology. Notwithstanding anything to the contrary
in this Agreement, Licensor may use and permit others to use the Licensed
Technology for any research, development, commercial, or other purposes, outside
of the Field. Without limiting the foregoing, and notwithstanding anything in
this Agreement to the contrary, Licensee acknowledges and agrees to the
following rights retained by Licensor and its direct and indirect licensors
(individually and collectively, the “Retained Rights”), whether inside or
outside the Field:

 

2.2.1 The rights and licenses granted in Section 2.1 shall not include any right
(and Licensor and its direct and indirect licensors retain the exclusive (even
as to Licensee), fully sublicensable right) under the Licensed Technology to
make, have made, use, sell, offer to sell, and import Domain Antibodies that are
expressed by an adeno-associated vector.

 

2.2.2 Licensor and its direct and indirect licensors retain the following rights
with respect to the Licensed Technology:

 

 

(a)

A non-exclusive, sublicensable right under the Licensed Technology to make, have
made, use, sell, offer to sell, and import products that deliver RNA
interference and antisense drugs using an adeno-associated vector; and

 

 






*** Confidential Treatment Requested ***

 

6

--------------------------------------------------------------------------------

 

 

(b)

A non-exclusive right for Licensor’s direct and indirect licensors (which right
is sublicensable by such licensors) to use the Licensed Technology for
non-commercial research purposes and to use the Licensed Technology for such
licensors’ discovery research efforts with non-profit organizations and
collaborators.

 

2.2.3 The rights and licenses granted in Section 2.1 shall not include any right
(and Licensor retains the exclusive (even as to Licensee), fully sublicensable
right) under (a) the Licensed Technology that cover the rAAV serotype 8, to
make, have made, use, sell, offer for sale, and import products for the
treatment of all forms of hemophilia B; or (b) the Licensed Technology that
cover the rAAV serotype 9, to make, have made, use, sell, offer for sale, and
import products for the treatment of (i) all forms of Muscular Dystrophy; (ii)
congestive heart failure suffered by Muscular Dystrophy patients; and (iii) any
and all cardiovascular diseases by delivery of any or all of genes encoding I-lc
and Serca2a and creatine kinase.

 

2.2.4 Licensor and its direct and indirect licensors retain the following rights
with respect to the Licensed Technology: a non- exclusive, sublicensable right
to make, have made, use, sell, offer for sale, and import all of the various
serotypes of any adeno- associated vector that is the subject of at least one
claim in the Licensed Patents solely for non-commercial research in the areas of
Muscular Dystrophy, hemophilia B, congestive heart failure suffered by Muscular
Dystrophy patients, and other cardiovascular disease.

 

2.2.5 Licensor retains the following rights with respect to the Licensed
Technology: to the extent Licensed Technology pertains to recombinant
adeno-associated virus serotype 8, an exclusive, sublicensable right to make,
have made, use, sell, offer for sale, and import products for the treatment of
hemophilia A.

 

2.2.6 The rights and licenses granted in Section 2.1 shall not include any right
(and Licensor retains the exclusive (even as to Licensee), fully sublicensable
right) under the Licensed Technology:

 

 

(a)

to conduct commercial reagent and services businesses, which includes the right
to make, have made, use, sell, offer to sell, and import research reagents,
including any viral vector construct; provided that, for clarity, such rights
retained by Licensor shall not include the right to conduct clinical trials in
humans in the Field; or

 

 

(b)

to use the Licensed Technology to provide services to any Third Parties;
provided that, for clarity, Licensee’s license under Section 2.1 does include
the right to administer Licensed Products to patients. For clarity, activities
conducted by Licensee for a Sublicensee as part of a Collaboration are not
intended to be deemed services under this Section 2.2.6(b).

 

2.2.7 Licensor retains the fully sublicensable right under the Licensed
Technology to grant non-exclusive research and development licenses to
Affiliates and Third Parties; provided

 




*** Confidential Treatment Requested ***

 

7

--------------------------------------------------------------------------------

 

that such development rights granted by Licensor shall not include the right to
conduct clinical trials in humans in the Field or any rights to sell products in
the Field.

 

2.2.8 The University of Pennsylvania may use and permit other non-profit
organizations or other non-commercial entities to use the Licensed Technology
solely for educational, research, and other non-commercial purposes.

 

2.2.9 The Parties acknowledge that the Retained Rights included in Sections
2.2.3 and 2.2.4 are excluded from this Agreement because they were retained by
the licensor under the GSK Agreement and that the Retained Rights included in
Section 2.2.5 are excluded from this Agreement because of rights granted by
Licensor to other licensees or Third Parties. If Licensor is granted the rights
described in Section 2.2.3 or 2.2.4 or regains the rights described in Section
2.2.5, Licensor will notify Licensee of such event, together with a description
of the rights granted or regained, in which case, the applicable Retained Rights
granted or regained will no longer be considered Retained Rights, and the
license granted to Licensee under Section 2.1 will no longer be subject to such
granted or regained rights.

 

2.3 Government Rights. Licensee acknowledges that the United States government
retains certain rights in intellectual property funded in whole or part under
any contract, grant, or similar agreement with a federal agency. The license
grant hereunder is expressly subject to all applicable United States government
rights, including any applicable requirement that products resulting from such
intellectual property sold in the United States must be substantially
manufactured in the United States absent, with respect to such manufacturing
requirement, a waiver of such requirement obtained by Licensee from the
applicable governmental agency.

 

2.4 Additional Disease Indications.

 

2.4.1 At any time prior to the […***…]of the Effective Date (the “Election
Term”), Licensee may nominate in writing to Licensor a specific disease
indication for inclusion in the “Field” under this Agreement. Within […***…] of
Licensor’s receipt of such notice, Licensor will inform Licensee in writing
whether the nominated disease indication is available for licensing based on
whether it: (a) is a disease indication set forth on Exhibit D ; provided that
the indications so listed do not constitute a limitation on the indications
Licensee may nominate; (b) is the subject of a conflicting license with a Third
Party (or the subject of a license being negotiated with a Third Party, as to
which (i) there has been a written request for license terms from such Third
Party, (ii) such Third Party or Licensor has submitted a written proposal for
terms for a license (which may be limited to financial terms), (iii) Licensor
and such Third Party have entered into a confidentiality agreement for purposes
of such Third Party conducting a due diligence review, and (iv) a “writing” for
purposes of the foregoing clauses includes e-mail correspondence); or (c) is
part of an existing Licensor program ( i.e., a program that is the subject of
on-going advanced preclinical study ( e.g., there has been a pre-IND meeting) or
is in clinical development or at a later stage of development or
commercialization). If the nominated disease indication is subject to a
conflicting Third Party license or subject to an existing Licensor program, then
the disease indication will be deemed rejected. Otherwise, the specific disease
indication will be deemed available for licensing, and the Field will
automatically be deemed to include the nominated specific disease indication
immediately upon Licensor’s delivery of a confirmatory written notice. For
purposes of nominating a disease indication for inclusion in the




*** Confidential Treatment Requested ***

 

8

--------------------------------------------------------------------------------

 

“Field,” the indication must be a specific type of condition and not a general
disease class, for instance “mucopolysaccharidosis (MPS) VI” and not
“mucopolysaccharidosis (MPS)” and “hemophilia A” not “hemophilia.” If Licensor
determines that a disease indication nominated by Licensee pursuant to this
Section 2.4 is not specific, Licensor will notify Licensee within […***…]of
Licensor’s receipt of the notice of nomination, and the Parties will negotiate
in good faith as to the proposed scope and definition of the nominated disease
indication.

 

2.4.2 Licensee will be entitled to nominate a reasonable number of specific
disease indications during the Election Term until two additional specific
disease indications are included in the Field.

 

2.4.3 During the Election Term, Licensor will not license (or enter into
negotiations to license) a Third Party or initiate a Licensor program in any of
the specific disease indications listed on Exhibit D, without the prior consent
of Licensee. Except for the foregoing, nothing in this Agreement will prevent
Licensor from granting licenses to any Third Parties for any disease indications
or from initiating Licensor’s own programs for any disease indications, in
either case, other than the specific disease indications within the Field.

 

2.4.4 Notwithstanding Section 2.4.3 or anything herein to the contrary, nothing
in this Agreement will prevent Licensor from (a) granting non-exclusive research
licenses to Third Parties in any field; or (b) maintaining Licensor’s commercial
reagent and services business.

 

2.5 Sublicensing.

 

2.5.1 The license granted pursuant to Section 2.1 is sublicensable by Licensee
to any Affiliates or Third Parties; provided that any such sublicense must
comply with the provisions of this Section 2.5 (including Section 2.5.2).

 

2.5.2 The right to sublicense granted to Licensee under this Agreement is
subject to the following conditions:

 

 

(a)

Licensee may only grant sublicenses […***…] pursuant to a written sublicense
agreement with the Sublicensee. Licensor must receive written notice as soon as
practicable following execution of any such sublicenses.

 

 

(b)

In each sublicense agreement, the Sublicensee must be required to comply with
the terms and conditions of this Agreement to the same extent as Licensee has
agreed and must acknowledge that Licensor is an express third party beneficiary
of such terms and conditions under such sublicense agreement; provided that
nothing shall prevent Licensee from granting sublicenses of more limited scope
than Licensee’s rights, e.g. in a more limited territory, field of use, or term.

 

 

(c)

The official language of any sublicense agreement shall be English.

 

 

(d)

Within […***…] after entering into a sublicense, Licensor must receive a copy of
the sublicense written in the English language for Licensor’s

 




*** Confidential Treatment Requested ***

 

9

--------------------------------------------------------------------------------

 

redacted to exclude confidential information of the applicable Sublicensee, but
such copy shall not be redacted to the extent that it impairs Licensor’s (or any
of its licensors’) ability to ensure compliance with this Agreement; provided
that, if any of Licensor’s licensors require a complete, unredacted copy of the
sublicense, Licensee shall provide such complete, unredacted copy.

 

 

(e)

Licensee’s execution of a sublicense agreement will not relieve Licensee of any
of its obligations under this Agreement. Licensee is and shall remain […***…] to
Licensor for all of Licensee’s duties and obligations contained in this
Agreement and for any act or omission of an Affiliate or Sublicensee that would
be a breach of this Agreement if performed or omitted by Licensee, and Licensee
will be deemed to be in breach of this Agreement as a result of such act or
omission.

 

2.6 Licensee’s Improvements.

 

2.6.1 Licensee hereby grants to Licensor a non-exclusive, worldwide, […***…],
transferable, sublicensable, irrevocable, perpetual license:

 

 

(a)

to use any Licensed Back Improvements (and any intellectual property rights with
respect thereto) consummate in scope to the Retained Rights; and

 

(b)          to practice the Licensed Back Improvements (and any intellectual
property rights with respect thereto) in connection with any recombinant
adeno-associated virus vectors, including the right to research, develop, make,
have made, use, offer for sale, and sell products and services; provided that,
during the term of this Agreement, Licensor shall have no right under the
license in this Section 2.6.1(b) to practice the Licensed Back Improvements in
the Field.

 

2.6.2 For purposes of this Agreement, “Licensed Back Improvements” means any
patentable modifications or improvements developed by Licensee, any Affiliates,
or any Sublicensees to any vector that is the subject of a claim within the
Licensed Patents.

 

2.6.3 Licensee agrees to provide prompt notice to Licensor upon the filing of
any patent application covering any Licensed Back Improvement, together with a
reasonably detailed description of or access to such Licensed Back Improvement
to permit the practice of any such invention or improvement.

 

2.7 Licensor Improvements.

 

2.7.1 Licensor agrees to provide notice within […***…] to Licensee upon the
filing of any patent application covering any Licensor Improvement, together
with a reasonably detailed description of or access to such Licensor Improvement
to permit the practice of any such

 

 

 

 

*** Confidential Treatment Requested ***

 

10

--------------------------------------------------------------------------------

 

improvement. Upon the filing of any patent application covering any Licensor
Improvement, Exhibit A attached hereto will be modified to add such patent
application.

 

2.7.2 If Licensor files any patent or patent application that would constitute a
Licensor Improvement but for the temporal limitation in Section 1.18(c),
Licensor will within […***…] so inform Licensee, and, upon Licensee’s written
request, Licensor will, on a non-exclusive basis, discuss in good faith
licensing such patent or patent application to Licensee for use in connection
with the Licensed Products in the Field.

 

2.7.3 To the extent that the scope of Licensor’s rights to any Licensor
Improvements Controlled by Licensor pursuant to a Commercial License, as
described in Section 1.18(c)(y), are less than or more restrictive than the
license rights granted to Licensee pursuant to Section 2.1, then Licensee’s
rights with respect to such Licensor Improvements will be limited to the lesser
or more restrictive rights Licensor can sublicense pursuant to the terms of the
Commercial License. Examples of more restrictive provisions include Licensor’s
rights being limited to the following: (a) non-exclusive rights, (b) use in
connection with only specific recombinant adeno-associate virus vectors, (c) use
only in specific territories or specific fields, and (d) use only for research
but not commercial purposes.

 

2.8 Transfer of Licensed Know-How.

 

2.8.1 During the […***…] period following the Effective Date, at Licensee’s sole
expense, to the extent not previously disclosed to Licensee, (a) Licensor will
deliver to Licensee copies of Licensed Know-How set forth on Exhibit B in the
form that such Licensed Know-How then exists; (b) Licensor will use commercially
reasonable efforts to deliver, in the form that such Licensed Know-How then
exists, such additional Licensed Know-How not listed on Exhibit B that is
reasonably requested in writing by Licensee; and (c) Licensor will otherwise
disclose, through not more than two meetings with Licensee personnel, other
Licensed Know-How, which meetings will be at such times and in such places as
are agreed to by the Parties.

 

2.8.2 During the […***…] period following the date on which a disease indication
is added to the Field pursuant to Section 2.4, at Licensee’s sole expense, to
the extent not previously disclosed to Licensee, (a) Licensor will use
commercially reasonable efforts to deliver, in the form that such Licensed
Know-How then exists, such Licensed Know-How described in Section 1.14(b) that
relates to such added disease indication that is reasonably requested in writing
by Licensee; and (b) Licensor will otherwise disclose, through not more than two
meetings with Licensee personnel, other Licensed Know-How described in Section
1.14(b) with respect to such added disease indication, which meetings will be at
such times and in such places as are agreed to by the Parties.

 

2.8.3 Notwithstanding the foregoing, with respect to any Licensed Know-How not
in Licensor’s possession, Licensor’s obligation will be limited to using
reasonable efforts to cause such copies to be delivered to Licensee. Licensee
acknowledges and agrees that all Licensed Know-How disclosed pursuant to this
Section 2.8 will be deemed “Confidential Information” of Licensor, regardless of
whether such information is marked or identified as confidential and without an
obligation to summarize oral information.




*** Confidential Treatment Requested ***

 

11

--------------------------------------------------------------------------------

 

2.9 Covenants Related to Existing Licenses. During the term of this Agreement,
without the prior written consent of Licensee, which consent shall not be
unreasonably withheld, Licensor agrees not to exercise its right to terminate
and will not amend either of the Existing Licenses if such termination or
amendment would materially, adversely alter the rights of Licensee under this
Agreement. During the term of this Agreement, if Licensor receives a notice of
termination under Section 6.3 of the Penn License, Licensor will so notify
Licensee no later than […***…] before expiration of the applicable cure period
and provide the particulars of the alleged breach.

ARTICLE 3: CONSIDERATION

 

3.1 Initial Fee. In consideration of the license granted to Licensee under
Section 2.1, Licensee shall issue to Licensor 10,000 shares of Common Stock of
Licensee pursuant to that certain Dimension Therapeutics, Inc. Common Stock
Purchase Agreement of even date herewith.

 

3.2 Annual Maintenance Fee. In consideration of the license granted to Licensee
under Section 2.1, Licensee shall pay Licensor on- going annual maintenance fees
of $35,000 for each disease indication within the Field, which fees will be due
on each anniversary of the Effective Date.

 

3.3 Royalties. In further consideration of the license granted to Licensee under
Section 2.1, Licensee shall pay to Licensor the following royalties based upon
Net Sales of Licensed Products, subject to the reductions in royalty rates set
forth in Section 3.3.1:

 

Cumulative Annual Net Sales of all Licensed
Products Worldwide

 

Royalty Percentage

Portion of Net Sales less than […***…]

 

[…***…]

Portion of Net Sales between (and including)
[…***…] through (and including) […***…]

 

[…***…]

Portion of Net Sales greater than […***…]

 

[…***…]

 

3.3.1 Adjustment of Royalties. The Parties acknowledge that the royalties set
forth in this Section 3.3 have been set at an […***…].

(a)If, after the Effective Date, […***…], which amendment the Parties will
negotiate in good faith.

 

(b)

If, after the Effective Date, Licensee determines that (x) one or more Licensed
Products (i) would fall within […***…] or (ii) would be entitled to a […***…],
or (y) Licensor would be entitled to […***…]

 




*** Confidential Treatment Requested ***

 

12

--------------------------------------------------------------------------------

 

[…***…], Licensee may provide Licensor with written notice thereof and
reasonable documentation supporting Licensee’s determination. Upon receipt
thereof, Licensor will negotiate in good faith regarding whether Licensee’s
determination is correct and, if the Parties agree, an appropriate amendment to
the royalties set forth in this Section 3.3

 

 

(c)

Negotiations for any adjustments to royalties under this Section 3.3.1 will take
into account the royalties […***…] in the aggregate, as well as any […***…].

 

3.3.2 Royalty Payment Period. Licensee’s obligation hereunder for payment of a
royalty under this Section 3.3 on the Net Sales of Licensed Products in a given
country will end on a country-by-country basis […***…].

 

3.4 Third Party Obligations. In consideration of the license granted to Licensee
under Section 2.1, Licensee agrees to the following:

 

3.4.1 Assumption of Obligations. Licensee acknowledges that certain Licensed
Technology is licensed to Licensor pursuant to the Existing Licenses and will be
sublicensed to Licensee hereunder. In addition to the obligations set forth
herein, Licensee expressly agrees to be bound by and comply with all applicable
provisions of the Existing Licenses to the extent such provisions apply to
Licensee’s or any of its Affiliates’ or any Sublicensees’ exploitation of
Licensed Technology under this Agreement. To the extent that (a) any Licensed
Technology is Controlled by Licensor pursuant to the Existing Licenses and
sublicensed to Licensee under this Agreement and (b) the scope of rights granted
under such Existing Licenses are less than the rights granted hereunder (such as
Licensor’s rights under the Existing Licenses being limited to non-exclusive
rights), Licensee acknowledges that Licensee’s rights and licenses hereunder
with respect to such Licensed Technology are limited to such lesser scope.

 

3.4.2 Third Party Reports and Payments.

 

 

(a)

Licensee will pay any milestone amounts owed under Section 3.2 of the GSK
Agreement that are owed with respect to activities of Licensee in exercising its
license under this Agreement. Licensee’s obligation under this Section 3.4.2(a)
for payments shall continue for so long as any payment obligations are due
during the term of this Agreement under the Existing Licenses. For the avoidance
of doubt, Licensee will not be deemed to owe a milestone amount if Licensor or a
different licensee of Licensor achieves the milestone for which a payment is due
prior to Licensee achieving such milestone.

 

 


*** Confidential Treatment Requested ***

 

13

--------------------------------------------------------------------------------

 

 

(b)

  To the extent that any payment under Section 3.3 or 3.4.2(a) is deemed
“Sublicensing Revenues” under Section 3.5 of the Penn Agreement or sublicensee
fees under Section 3.4 of the GSK Agreement (collectively, “Sublicensing Fees”),
Licensee will gross up such payments to ensure that Licensor receives exactly
the amount that is owed for such payment under this Agreement and the
Sublicensing Fees under the Existing Licenses.

 

 

(c)

Licensee will make all payments due with respect to the Existing Licenses to
Licensor not less than […***…] prior to the date on which such amounts must be
paid by Licensor to its licensors under the applicable Existing Licenses.

 

 

(d)

Licensee agrees to submit and to require its Affiliates and Sublicensees to
submit to Licensor (or as otherwise directed by Licensor) all reports, including
development and diligence reports, that Licensor is required to submit or pay
pursuant to the Existing Licenses and all payments that Licensee has agreed to
make as set forth in Section 3.4.2 (a), in each case, to the extent such reports
or payments are triggered by or otherwise result from Licensee’s and its
Affiliates’ and any Sublicensees’ exploitation of Licensed Technology under this
Agreement. Unless otherwise agreed, with respect to any reporting and payment
obligations under the Existing Licenses, Licensee (or its Affiliates or any
Sublicensees) will provide the required reports to Licensor in sufficient time
for Licensor to provide them to the applicable licensor within the time periods
required by the applicable Existing License; provided that such reports will be
provided to Licensor by not less than […***…] prior to the date on which such
reports must be delivered by Licensor to its licensors under the applicable
Existing License. All financial reports required to be delivered will be
certified by the chief financial officer of Licensee.

 

 

(e)

Without limiting the foregoing, within […***…] after the occurrence of a
milestone event requiring a payment under either Existing License, Licensee will
deliver to Licensor a report describing the milestone event that occurred and
the date on which it occurred.

 

3.5 Reports and Records.

 

3.5.1 Licensee must deliver to Licensor within […***…] after the end of each
Calendar Quarter after the first commercial sale of a Licensed Product a report
setting forth the calculation of the royalties due to Licensor for such Calendar
Quarter, including:

 

(a)

Number of Licensed Products included within Net Sales, listed by country;

 

(b)

Gross consideration for Net Sales of Licensed Product, including all amounts
invoiced, billed, or received;

 

 






*** Confidential Treatment Requested ***

 

14

--------------------------------------------------------------------------------

 

 

(c)

Qualifying costs to be excluded from the gross consideration, as described in
Section 1.22, listed by category of cost;

 

(d)

Net Sales of Licensed Products listed by country;

 

(e)

Royalties owed to Licensor, listed by category; and

 

(f)

The computations for any applicable currency conversions.

 

3.5.2 Licensee shall pay the royalties due under Section 3.3 within […***…]
following the last day of the Calendar Quarter in which the royalties accrue.
Licensee shall send the royalty payments along with the report described in
Section 3.5.1.

 

3.5.3 All financial reports under this Section 3.5 will be certified by the
chief financial officer of Licensee.

 

3.5.4 Licensee shall maintain and require its Affiliates and all Sublicensees to
maintain, complete and accurate books and records that enable the royalties,
fees, and payments payable under this Agreement (directly or through the
Existing Licenses) to be verified. The records must be maintained for […***…]
after the submission of each report under Article 3. Upon reasonable prior
written notice to Licensee, Licensee and its Affiliates and all Sublicensees
will provide Licensor (and its accountants) with access to all of the relevant
books, records, and related background information required to conduct a review
or audit of the royalties, fees, and payments payable to Licensor under this
Agreement to be verified. Access will be made available: (a) during normal
business hours; (b) in a manner reasonably designed to facilitate the auditing
party’s review or audit without unreasonable disruption to Licensee’s business;
and (c) no more than once each calendar year during the term of this Agreement
and for a period of […***…] thereafter. Licensee will promptly pay to Licensor
the amount of any underpayment determined by the review or audit, plus accrued
interest. If the review or audit determines that Licensee has underpaid any
payment by […***…] or more, then Licensee will also promptly pay the costs and
expenses of Licensor and accountants in connection with the review or audit.
Without limiting the foregoing, Licensee acknowledges that its books and records
will also be subject to the separate audit right of Licensor’s licensors in
accordance with the terms of the Existing Licenses.

 

3.6 Currency, Interest.

 

3.6.1 All dollar amounts referred to in this Agreement are expressed in United
States dollars. All payments to Licensor under this Agreement must be made in
United States dollars.

 

3.6.2 If Licensee receives payment in a currency other than United States
dollars for which a royalty or fee or other payment is owed under this
Agreement, then (a) the payment will be converted into United States dollars at
the conversion rate for the foreign currency as published in the eastern edition
of the Wall Street Journal, N.Y. edition, as of the last business day of the
Calendar Quarter in which the payment was received by Licensee; and (b) the
conversion computation will be documented by Licensee in the applicable report
delivered to Licensor under Section 3.5.

 


*** Confidential Treatment Requested ***

 

15

--------------------------------------------------------------------------------

 




3.6.3 All amounts that are not paid by Licensee when due will accrue interest
from the date due until paid at a rate equal to 1.5% per month (or the maximum
allowed by law, if less).

 

ARTICLE 4: DILIGENCE

 

4.1 Diligence Obligations. Licensee will use commercially reasonable efforts to
develop, commercialize, market, promote, and sell Licensed Products in each of
the disease indications within the Field. Commercially reasonable efforts means
efforts equivalent to those utilized by […***…].

 

4.2 Specific Milestones. Without limiting Section 4.1, Licensee will meet the
following milestones:

 

Event

 

Date

 

 

 

(a) Closing of $[…***…] in financing

 

[…***…] from Effective Date

 

 

 

(b) Milestones will be set forth in the initial Development Plan for the
hemophilia A indication described in Section 1.11(a) and agreed upon by the
Parties

 

[…***…]

 

 

 

(c) Milestones will be set forth in the initial Development Plan for the
hemophilia B indication described in Section 1.11(b) and agreed upon by the
Parties

 

[…***…]

 

 

 

(d) Filing of an investigational new drug application with the FDA for the
proposed initial clinical trial of a Licensed Product targeting the first
additional specific disease indication (as set forth in Section 1.11(c))

 

[…***…] from the date on which the specific disease indication is added to the
Field pursuant to Section 2.4

 

 

 

(e) Filing of an investigational new drug application with the FDA for the
proposed initial clinical trial of a Licensed Product targeting the second
additional specific disease indication (as set forth in Section 1.11(c))

 

[…***…] from the date on which the specific disease indication is added to the
Field pursuant to Section 2.4

 

Licensee will provide Licensor written notice within […***…] of the
accomplishment of each of the foregoing milestones. For the avoidance of doubt,
a breach of the milestone in (a) above will be deemed a breach with respect to
all disease indications within the Field. If Licensee fails to meet a milestone
for a particular disease indication within the Field, the date of the milestone
([…***…]) may, at Licensee’s option, be extended for a period of […***…] from
the original deadline date upon a payment to Licensor of […***…] within […***…]
of the original deadline date; provided that Licensee will be entitled only to
[…***…] for each

 




*** Confidential Treatment Requested ***

 

16

--------------------------------------------------------------------------------

 

disease indication within the Field, and each […***…] will require a separate
payment of […***…].

 

The Parties agree that the failure of Licensee to achieve a specific milestone
contained in this Section 4.2 or in a Development Plan described in Section 4.3
for reasons beyond Licensee’s reasonable control […***…] will not be considered
a material breach hereunder; […***…].

 

4.3 Development Plans

 

4.3.1 For each disease indication and corresponding Licensed Product in the
Field, Licensee will prepare and deliver to Licensor a development plan and
budget (each a “Development Plan”). The initial Development Plans for the
initial two indications set forth in Section 1.11(a) or (b) will be delivered
within […***…] after the Effective Date, and the Development Plan for each of
the subsequent indications set forth in Section 1.11(c) will be delivered within
[…***…] of the date on which the applicable indication is added to the Field
pursuant to Section 2.4.

 

4.3.2 Each Development Plan will cover the next two years, and will include
future development activities to be undertaken by Licensee, its Affiliates, or
any Sublicensees during the next reporting period under Section 4.4 relating
directly to the Licensed Product, Licensee’s strategy to bring the Licensed
Product to commercialization, and projected timeline for completing the
necessary tasks to accomplish the goals of the strategy.

 

4.3.3 Following receipt by Licensor of each Development Plan, Licensor will
promptly notify Licensee of any comments or requested revisions, and the Parties
will thereupon negotiate any appropriate revisions in good faith. With respect
to developmental milestones to be set forth in the initial Development Plans for
each of the initial two indications set forth in Section 1.11(a) or (b), the
Parties will agree upon reasonable milestones and completion dates to be set
forth in the Development Plan (and any amendments thereto).

 

4.4 Reporting. Within […***…] after the Effective Date and within […***…] of
each December 1 thereafter, Licensee shall provide Licensor with written
progress reports, setting forth in such detail as Licensor may reasonably
request, the progress of the development, evaluation, testing, and
commercialization of each Licensed Product pursuant to each Development Plan.
Licensee will also notify Licensor within […***…] of the first commercial sale
by Licensee, its Affiliates, or any Sublicensees of each Licensed Product. Such
a report (“Development Progress Report”), setting forth the current stage of
development of Licensed Products, shall include:

 

4.4.1 Date of Development Progress Report and time covered by such report;

 

4.4.2 Major activities and accomplishments completed by Licensee, its
Affiliates, and any Sublicensees relating directly to the Licensed Product since
the last Development Progress Report;

 

 

 


*** Confidential Treatment Requested ***

 

17

--------------------------------------------------------------------------------

 

4.4.3 Significant research and development projects relating directly to the
Licensed Product currently being performed by Licensee, its Affiliates, and any
Sublicensees and projected dates of completion;

 

4.4.4 Updates to each Development Plan, including coverage of the next two
years;

 

4.4.5 Projected total development remaining before product launch of each
Licensed Product; and

 

4.4.6 Summary of significant development efforts using the Licensed Technology
being performed by Third Parties, including the nature of the relationship
between Licensee and such Third Parties.

 

4.5 Confidential Information. The Parties agree that Development Progress
Reports shall be deemed Licensee’s Confidential Information; provided that
Licensor may share a copy of such reports with its licensors under the Existing
Licenses.

 

4.6 Improvements. Simultaneously with the Development Progress Report, Licensee
shall deliver a detailed description of any Licensed Back Improvements, if not
previously provided pursuant to Section 2.6.3.

 

4.7 Exclusivity. […***…]

 

ARTICLE 5: CONFIDENTIALITY

 

5.1 Treatment of Confidential Information. Each Party, as a receiving party (a
“Receiving Party”), agrees that it will (a) treat Confidential Information of
the other Party (the “Disclosing Party”) as strictly confidential; (b) not
disclose such Confidential Information to Third Parties without the prior
written consent of the Disclosing Party, except as may be permitted in this
Agreement; provided that any disclosure permitted hereunder be under
confidentiality agreements with provisions at least as stringent as those
contained in this Agreement; and (c) not use such Confidential Information for
purposes other than those authorized expressly in this Agreement. The Receiving
Party agrees to ensure that its employees who have access to Confidential
Information are obligated in writing to abide by confidentiality obligations at
least as stringent as those contained under this Agreement.

 

5.2 Public Announcements. The Parties agree they will release a joint press
release in the form attached hereto as Exhibit E. Except as provided in Section
5.3, any other press releases by either Party with respect to the other Party or
any other public disclosures concerning the existence of or terms of this
Agreement shall be subject to review and approval by the other

 

 

 




*** Confidential Treatment Requested ***

 

18

--------------------------------------------------------------------------------

 

Party. Once the joint press release or any other written statement is approved
for disclosure by both Parties, either Party may make subsequent public
disclosure of the contents of such statement without the further approval of the
other Party.

 

5.3 Authorized Disclosure. Notwithstanding the provisions of Section 5.1 or 5.2,
either Party may disclose Confidential Information or make such a disclosure of
the existence of and/or terms of this Agreement to any […***…]; provided that,
in each case, such recipient of Confidential Information is obligated to keep
such information confidential on terms no less stringent than those set forth in
this Agreement. Furthermore, Licensee agrees that Licensor may share a copy of
this Agreement, reports and notices provided by Licensee to Licensor pursuant to
the terms of this Agreement, and copies of sublicense agreements provided to
Licensor hereunder with any of Licensor’s direct and indirect licensors of the
Licensed Technology. In the event that the Receiving Party receives service of
legal process that purports to compel disclosure of the Disclosing Party’s
Confidential Information or becomes obligated by law to disclose the
Confidential Information of the Disclosing Party or the existence of or terms of
this Agreement to any governmental authority, the Receiving Party shall promptly
notify the Disclosing Party, so that the Disclosing Party may seek an
appropriate protective order or other remedy with respect to narrowing the scope
of such requirement and/or waive compliance by the Receiving Party with the
provisions of this Agreement. The Receiving Party will provide the Disclosing
Party with reasonable assistance in obtaining such protective order or other
remedy. If, in the absence of such protective order or other remedy, the
Receiving Party is nonetheless required by law to disclose the existence of or
terms of this Agreement or other Confidential Information of the Disclosing
Party, the Receiving Party may disclose such Confidential Information without
liability hereunder; provided that the Receiving Party shall furnish only such
portion of the Confidential Information that is legally required to be disclosed
and only to the extent required by law.

 

5.4 Term of Confidentiality. The obligations of this Article 5 shall continue
for a period of […***…] following the expiration or termination of this
Agreement.

 

ARTICLE 6: TERM AND TERMINATION

 

6.1 Term of Agreement. This Agreement, unless sooner terminated as provided in
this Agreement, expires upon the expiration, lapse, abandonment, or invalidation
of the last Valid Claim to expire, lapse, or become abandoned or unenforceable
in all countries of the world. Upon expiration of this Agreement (but not early
termination), Licensee’s license to Licensed Know-How under Section 2.1 will
become non-exclusive, perpetual, irrevocable, royalty-free with respect to the
Licensed Know-How owned by Licensor and will continue with respect to all other
Licensed Know-How for so long as Licensor’s rights continue under the Existing
Licenses (subject to Licensee paying any ongoing amounts due under the Existing
Licenses and complying with any applicable ongoing obligations under the
Existing Licenses); but, for the avoidance of doubt, such license will remain
limited to the Field and subject to the Retained Rights.

 

 

 

 

*** Confidential Treatment Requested ***

 

19

--------------------------------------------------------------------------------

 

 

 

6.2 Licensee’s Right to Terminate. Licensee may, upon […***…] prior written
notice to Licensor, terminate this Agreement for any reason. In exercising such
termination right, Licensee may terminate the Agreement in its entirety or, if
desired, Licensee may specify in the written notice that this Agreement is
terminating only with respect to one or more of the disease indications within
the Field.

 

6.3 Termination for Breach.

 

6.3.1 Licensor may terminate this Agreement, if Licensee is late in paying to
Licensor royalties, fees, or any other monies due under this Agreement, and
Licensee does not pay Licensor in full within […***…] upon written demand from
Licensor, which termination shall be effective immediately upon the expiration
of such […***…] cure period.

 

6.3.2 Either Party may terminate this Agreement, if the other Party materially
breaches this Agreement and does not cure such material breach within […***…]
after written notice of the breach, which termination shall be effective
immediately upon the expiration of such […***…] cure period; provided that, if
termination is by Licensor as a result of Licensee’s materially breaching
Article 4, and if such breach only relates to one disease indication within the
Field, but not all, then Licensor’s termination right shall only be with respect
to the disease indication with respect to which the breach related and not the
remaining disease indications.

 

6.3.3 Notwithstanding the foregoing, if Licensee disputes in good faith that a
payment is due or that such material breach exists, and gives Licensor written
notice of such dispute within […***…], in the case of payment, or […***…], in
the case of a material breach, following Licensee’s receipt of Licensor’s notice
of default, then, Licensor may not terminate this Agreement until the dispute is
resolved in accordance with Section 10.6 (and a payment is found to be due or a
breach found to have occurred); provided that Licensor will be entitled to
terminate this Agreement at the end of the original […***…] or […***…] cure
period, as applicable, without waiting for resolution of the dispute in
accordance with Section 10.6, if the breach by Licensee of this Agreement would
cause Licensor to be in breach of the GSK Agreement or the Penn Agreement.

 

6.4 Termination for Insolvency.

 

6.4.1 Licensor may terminate this Agreement, effective immediately upon written
notice to Licensee, if Licensee any of its Controlling Affiliates experiences
any Trigger Event. “Controlling Affiliate” means an Affiliate that directly or
indirectly controls Licensee within the meaning of Section 1.1.

 

6.4.2 Licensee shall include in each sublicense agreement entered into with a
Sublicensee a right of Licensee to terminate such sublicense agreement if such
Sublicensee experiences any Trigger Event; and Licensee shall terminate the
sublicense agreement, effective immediately upon written notice to the
Sublicensee, if the Sublicensee experiences any Trigger Event. In addition, if
the Sublicensee’s experiencing of a Trigger Event gives Licensor’s licensor a
right of termination under the Penn Agreement and such licensor threatens to
terminate the Penn Agreement, then, upon receipt of notice to such effect,
Licensor may terminate this

 




*** Confidential Treatment Requested ***

 

20

--------------------------------------------------------------------------------

 

Agreement, effective immediately upon written notice to Licensee, if the
Sublicensee experiences any Trigger Event.

 

6.4.3 For purposes of this Section 6.4, “Trigger Event” means any of the
following: (a) if Licensee, any Controlling Affiliate, or any Sublicensee, as
applicable, (i) becomes insolvent, becomes bankrupt, or generally fails to pay
its debts as such debts become due, (ii) is adjudicated insolvent or bankrupt,
(iii) admits in writing its inability to pay its debts, (iv) suffers the
appointment of a custodian, receiver, or trustee for it or its property and, if
appointed without its consent, is not discharged within […***…], (v) makes an
assignment for the benefit of creditors, or (vi) suffers proceedings being
instituted against it under any law related to bankruptcy, insolvency,
liquidation, or the reorganization, readjustment, or release of debtors and, if
contested by it, not dismissed or stayed within […***…]; (b) the institution or
commencement by Licensee, any Controlling Affiliate, or any Sublicensee, as
applicable, of any proceeding under any law related to bankruptcy, insolvency,
liquidation, or the reorganization, readjustment, or release of debtors; (c) the
entering of any order for relief relating to any of the proceedings described in
Section 6.4.3(a) or (b) above; (d) the calling by Licensee, any Controlling
Affiliate, or any Sublicensee, as applicable, of a meeting of its creditors with
a view to arranging a composition or adjustment of its debts; or (e) the act or
failure to act by Licensee, any Controlling Affiliate, or any Sublicensee, as
applicable, indicating its consent to, approval of, or acquiescence in any of
the proceedings described in Section 6.4.3(b) through (d) above.

 

6.5 Patent Challenge.

 

6.5.1 Licensor may terminate this Agreement, effective immediately upon written
notice to Licensee, upon the commencement by Licensee or any of its Affiliates
of a Patent Challenge.

 

6.5.2 Licensee shall include in each sublicense agreement entered into with a
Sublicensee a right of Licensee to terminate such sublicense agreement if such
Sublicensee commences a Patent Challenge; and Licensee shall terminate the
sublicense agreement, effective immediately upon written notice to the
Sublicensee, if the Sublicensee commences a Patent Challenge. In addition, if
the Sublicensee’s commencement of a Patent Challenge gives Licensor’s licensor a
right of termination under the Penn Agreement and such licensor threatens to
terminate the Penn Agreement, then, upon receipt of notice to such effect,
Licensor may terminate this Agreement, effective immediately upon written notice
to Licensee, if the Sublicensee commences a Patent Challenge.

 

6.5.3 For purposes of this Section 6.5, “Patent Challenge” means any action
against Licensor or the University of Pennsylvania or SmithKline Beecham
Corporation (or their successors under the Existing Licenses), including an
action for declaratory judgment, to declare or render invalid or unenforceable
the Licensed Patents, or any claim thereof.

 

6.6 Effects of Termination. The effect of termination by Licensee pursuant to
Section 6.2, by either Party, as applicable, under Section 6.3, or by Licensor
pursuant to Section 6.4 or 6.5 shall be as follows:

 

 

 


*** Confidential Treatment Requested ***

 

21

--------------------------------------------------------------------------------

 

6.6.1 The licenses granted by Licensor hereunder shall terminate, and Licensee,
its Affiliates, and (unless the sublicense agreement is assigned pursuant to
Section 6.6.2) all Sublicensees shall cease to make, have made, use, import,
sell, and offer for sale all Licensed Products and shall cease to otherwise
practice the Licensed Technology; provided that Licensee, its Affiliates, and
Sublicensees, shall have the right to continue to sell their existing
inventories of Licensed Products for a period not to exceed […***…] after the
effective date of such termination;

 

6.6.2 Licensee shall assign to Licensor any or all sublicenses granted to Third
Parties to the extent of the rights licensed to Licensee hereunder and
sublicensed to the Sublicensee; provided that (i) prior to such assignment,
Licensee shall advise Licensor whether such Sublicensee is then in full
compliance with all terms and conditions of its sublicense and continues to
perform thereunder, and, if such Sublicensee is not in full compliance or is not
continuing to perform, Licensor may elect not to have such sublicense assigned;
and (ii) following such assignment, Licensor shall not be liable to such
Sublicensee with respect to any obligations of Licensee to the Sublicensee that
are not consistent with, or not required by, Licensor’s obligations to Licensee
under this Agreement; and all sublicenses not requested to be assigned to
Licensor shall terminate;

 

6.6.3 If termination is by Licensee pursuant to Section 6.2 or by Licensor
pursuant to Section 6.3, 6.4, or 6.5,

 

 

(a)

Licensee shall grant, and hereby grants (effective only upon any such
termination of this Agreement), to Licensor a non-exclusive, perpetual,
irrevocable, worldwide, […***…], transferable, sublicensable license under any
patentable modifications or improvements (and any intellectual property rights
with respect thereto) developed by Licensee, any Affiliates, or any Sublicensees
to any vector that is the subject of a claim within any of the Licensed Patents,
for use by Licensor for the research, development, and commercialization of
products in any therapeutic indication;

 

 

(b)

Licensee shall grant, and hereby grants (effective only upon any such
termination of this Agreement), to Licensor an exclusive (even as to Licensee),
worldwide, […***…], transferable, perpetual license, with the right to grant
sublicenses, under the Licensee Technology to make, have made, use, import,
sell, and offer for sale Licensed Products solely in the Field. For this
purpose, the “Licensee Technology” means Licensee’s patents, Know-How, and other
intellectual property that improvements or modifications to or that are based on
or derived in whole or in part from or that otherwise relate to any Licensed
Technology to the extent such patents, Know-How, or other intellectual property
pertains to (i) a recombinant adeno-associated virus vector or (ii) any
expression construct provided by Licensor to Licensee as part of the Licensed
Technology. To effectuate such license, upon any such termination of this
Agreement, Licensee will promptly disclose to Licensor all Licensee Technology
not already known to Licensor; and

 

 


*** Confidential Treatment Requested ***

 

22

--------------------------------------------------------------------------------

 

 

(c)

Licensee will transfer to Licensor ownership of any regulatory approvals then in
Licensee’s, its Affiliate’s, or any Sublicensee’s name related to Licensed
Products containing any expression construct provided by Licensor to Licensee as
part of the Licensed Technology and notify the appropriate regulatory
authorities and take any other action reasonably necessary to effect such
transfer of ownership. If ownership of any such regulatory approval cannot be
transferred to Licensor in any country, Licensee hereby grants (effective only
upon any such termination of this Agreement) to Licensor a permanent, exclusive
(even as to Licensee), and irrevocable right of access and reference to such
regulatory approvals for Licensed Products containing any expression construct
provided by Licensor to Licensee as part of the Licensed Technology in such
country in the Field.

 

6.6.4 […***…]

 

6.6.5 Licensee shall pay all monies then-owed to Licensor under this Agreement;
and

 

6.6.6 Each Receiving Party shall, at the other Party’s request, return all
Confidential Information of the Disclosing Party. Notwithstanding the foregoing,
one copy may be kept by either Party for a record of that Party’s obligations.

 

If termination is only with respect to a particular disease indication within
the Field, but not all disease indications, then the provisions of this Section
6.6 shall only apply with respect to the terminated disease indications, and
this Agreement shall continue with respect to the non-terminated disease
indications.

 

6.7 Survival. Licensee’s obligation to pay all monies due and owed to Licensor
under this Agreement which have matured as of the effective date of termination
or expiration shall survive the termination or expiration of this Agreement. In
addition, the provisions of Section 2.2 (Retained Rights), 2.3 (Government
Rights), 2.6 (Licensee’s Improvements), 3.4 (if this Agreement expires and there
are any continuing obligations under the Existing Licenses applicable to
Licensee’s continuing activities following expiration), Article 3
(Consideration) (with respect to any final reports or to the extent any amounts
are due but unpaid), Section 3.5 (Reports and Records), Article 5
(Confidentiality), Article 6 (Term and Termination) except for Section 6.5,
Section 8.3 (Disclaimer of Warranties, Damages), Section 8.4 (Indemnification),
Section 8.5 (Insurance), Article 9 (Use of Name), and Article 10 (Additional
Provisions) shall survive such termination or expiration of this Agreement in
accordance with their respective terms.

 

 




*** Confidential Treatment Requested ***

 

23

--------------------------------------------------------------------------------

 

ARTICLE 7: PATENT MAINTENANCE; PATENT INFRINGEMENT

 

7.1 Prosecution of Licensed Patents. As between Licensor and Licensee, the
Parties agree as follows:

 

7.1.1 Licensor shall have the sole right, but not the obligation, to Prosecute
patent applications and issued patents within Licensed Patents, in Licensor’s
sole discretion. Subject to Section 7.1.3, Licensor shall provide Licensee with
a reasonable opportunity to review and provide comments in connection with the
Prosecution of the Licensed Patents; and Licensor shall keep Licensee reasonably
informed as to all material developments with respect to such Licensed Patents
and shall supply to Licensee copies of material communications received and
filed in connection with the Prosecution of such Licensed Patents.

 

7.1.2 Nothing in this Agreement obligates Licensor to continue to Prosecute any
patent applications or issued patents, and Licensee acknowledges that Licensor
shall have no obligation to undertake any inter-party proceedings, such as
oppositions or interferences, or to undertake any re-examination or re-issue
proceedings, in either case, with respect to the Licensed Patents.

 

7.1.3 Licensee acknowledges that the University of Pennsylvania controls
Prosecution of the Licensed Patents, with Licensor having certain rights to
review. Licensee acknowledges and agrees that (a) the rights and obligations
under this Section 7.1 are subject to the rights of Licensor’s licensors under
the Existing Licenses, and (b) Licensor’s obligations under this Agreement only
apply to the extent of Licensor’s rights with respect to participation in
Prosecuting the Licensed Patents under the Existing Licenses.

 

7.2 Infringement Actions Against Third Parties.

 

7.2.1 Licensee is responsible for notifying Licensor promptly of any
infringement of Licensed Patents (other than Retained Rights) that may come to
Licensee’s attention. Licensee and Licensor shall consult one another in a
timely manner concerning any appropriate response to the infringement.

 

7.2.2 As between Licensor and Licensee, […***…] shall have the first right, but
not the obligation, to prosecute any such infringement […***…]. In any action to
enforce any of the Licensed Patents, […***…], at the request and expense of
[…***…], shall cooperate to the fullest extent reasonably possible, including in
the event that, if […***…] is unable to initiate or prosecute such action solely
in its own name, […***…] shall join such action voluntarily and shall execute
all documents necessary to initiate litigation to prosecute, maintain, and
settle such action.

 

7.2.3 If […***…] elects not to pursue any infringement of a Licensed Patent,
then, to the extent that a Licensed Product is covered by any such License
Patent and such Licensed Patent is being infringed by another product […***…]
(such infringement, the “[…***…]Infringement”), […***…] shall have the second
right, but not the obligation, to prosecute such […***…] Infringement with
respect to such other product […***…], at […***…] own expense. In any such
action to enforce any of the Licensed Patents, […***…], at the request and
expense of […***…], shall cooperate to the fullest extent reasonably possible,
including in the event that, if […***…] is unable to initiate or prosecute such
action solely in its own name,

 

 




*** Confidential Treatment Requested ***

 

24

--------------------------------------------------------------------------------

 

[…***…] shall join such action voluntarily and shall execute all documents
necessary to initiate litigation to prosecute and maintain such action. In
prosecuting any such […***…] Infringement, […***…] (a) shall not take any
actions that would be detrimental to the Licensed Patents and […***…] rights
with respect thereto […***…] and (b) shall not settle any such […***…]
Infringement without the prior consent of […***…].

 

7.2.4 Any recovery of damages by […***…] for any infringement other than a
[…***…] Infringement shall be […***…]. Any recovery of damages by the Party
undertaking enforcement or defense of a suit for […***…] Infringement shall be
applied, as between Licensor and Licensee but subject to the obligations to
Licensor’s licensors under the Existing Licenses, first to reimburse each such
Party for costs and expenses (including reasonable attorneys’ fees and costs)
incurred by such Party in connection with such suit, and the balance remaining,
if any, from any such recovery shall be […***…].

 

7.2.5 Licensee acknowledges and agrees that (a) the rights and obligations under
this Section 7.2 are subject to the rights of Licensor’s licensors under the
Existing Licenses (including any consent or approval rights or rights to control
or participate in any enforcement actions); and (b) Licensor’s obligations under
this Agreement only apply to the extent that Licensor has any rights with
respect to enforcing the Licensed Patents under the Existing Licenses.
Furthermore, Licensee acknowledges the following:

 

7.2.5.1 All monies recovered upon the final judgment or settlement of any action
with respect to […***…] Infringement will also need to be allocated to
Licensor’s licensors under the Existing Licenses (a) to reimburse the costs and
expenses (including reasonable attorneys’ fees and costs) of such licensors, (b)
to take into account the royalties payable to such licensors; and (c) to take
into account the relative extent of such licensors’ financial participation in
such action, if applicable.

 

7.2.5.2 Licensor’s licensors under the Existing Licenses retain the continuing
right to intervene at their own expense and join Licensor or Licensee in any
claim or suit for infringement of the Licensed Patents.

 

7.2.5.3 In any infringement prosecuted by Licensors’ licensors under the
Existing Licenses, all financial recoveries will be […***…].

 

7.2.5.4 In any infringement prosecuted by Licensor’s licensors under the
Existing Licenses, […***…] agrees, at the request and expense of such licensors,
to cooperate to the fullest extent reasonably possible, to the same extent as
though […***…] were prosecuting such suit (as provided in this Section 7.2,
including Section 7.2.2).

 

7.2.5.5 The written consent of […***…] under the […***…] will be required (a)
for any decision that would have a materially adverse effect on the validity,
scope of patent claims, or enforceability of the Patent Rights and (b) for any
settlement or compromise of any infringement suit that would impose any
obligations or restrictions on any of its […***…], or grants any rights to the
Licensed Patents other than rights that […***…].

 

 




*** Confidential Treatment Requested ***

 

25

--------------------------------------------------------------------------------

 

7.3 Defense of Infringement Claims.

 

7.3.1 In the event Licensee or Licensor becomes aware that Licensee’s or any of
its Affiliates’ or any Sublicensees’ practice of the Licensed Patents is the
subject of a claim for patent infringement by a Third Party, that Party shall
promptly notify the other, and the Parties shall consider the claim and the most
appropriate action to take. Licensee shall cause each of its Affiliates and each
Sublicensee to notify Licensee promptly in the event such entity becomes aware
that its practice of the Licensed Patents is the subject of a claim of patent
infringements by another.

 

7.3.2 To the extent Licensor takes any action, Licensor (or its licensors under
the Existing Licenses) shall have the right to require Licensee’s reasonable
cooperation in any such suit, upon written notice to Licensee; and Licensee
shall have the obligation to participate upon Licensor’s request, in which
event, […***…]. Without Licensor’s prior written permission, Licensee must not
settle or compromise any such suit in a manner that imposes any material
obligations or restrictions on Licensor or any of its licensors under the
Existing Licenses or grants any rights to the Licensed Patents other than rights
that Licensee has the right to grant under this Agreement.

 

ARTICLE 8: WARRANTIES; INDEMNIFICATION

 

8.1 Warranty by Licensor. Licensor represents and warrants to Licensee as of the
Effective Date:

 

8.1.1 Licensor has the right, power, and authority to enter into this Agreement
and to grant to Licensee the rights specified in this Agreement;

 

8.1.2 This Agreement when executed shall become the legal, valid and binding
obligation of it, enforceable against it, in accordance with its terms;

 

8.1.3 There are no actions, suits, proceedings, or arbitrations pending or, to
the Licensor’s knowledge, threatened against Licensor relating to the Licensed
Technology that would impact activities under this Agreement;

 

8.1.4 To Licensor’s knowledge, (a) the Licensed Patents are solely owned by the
University of Pennsylvania, and (b) no Third Party has any right, interest, or
claim in or to such Licensed Patents in the Field that are inconsistent with
those granted to Licensee herein;

 

8.1.5 Licensor has not received any written notice from any Third Party patentee
alleging infringement of, and to Licensor’s knowledge Licensor has not been sued
for patent infringement of, Third Party technology by the practice of the
Licensed Patents in the Field;

 

8.1.6 Licensor has not received any written notice from any of its licensors
under the Existing Licenses informing Licensor that there are any actions,
suits, proceedings, or arbitrations pending against such licensors relating to
the Licensed Patents that would impact activities under this Agreement;

 

 




*** Confidential Treatment Requested ***

 

26

--------------------------------------------------------------------------------

 

8.1.7 To Licensor’s knowledge, Licensor does not Control (through ownership or
Control pursuant to the Existing Licenses) as of the Effective Date any patent
or patent application (other than the Licensed Patents set forth on Exhibit A )
that would necessarily be infringed by Licensee’s practice of the Licensed
Patents set forth on Exhibit A in connection with using, importing selling, and
offering for sale of adeno-associated virus vectors claimed in such Licensed
Patents in the Field. If it is determined, in accordance with the procedure of
this Section 8.1.7, that Licensor Controls (through ownership or Control
pursuant to the Existing Licenses) as of the Effective Date a patent or patent
application (other than the Licensed Patents) that would necessarily be
infringed by Licensee’s practice of the Licensed Patents set forth on Exhibit A
in connection with using, importing selling, and offering for sale of
adeno-associated virus vectors claimed in such Licensed Patents in the Field,
then Licensor shall include the applicable patent or patent application as a
“Licensed Patent” hereunder but solely to the extent of the claim(s) that would
necessarily be infringed by such practice of such Licensed Patents by Licensee,
which inclusion shall be Licensee’s sole remedy. At any time during the term of
this Agreement, Licensee may notify Licensor in writing of any such patent or
patent application that Licensee believes should be included as a “Licensed
Patent” pursuant to this Section 8.1.7. Such written notice shall identify the
relevant patent or patent application and relevant claim(s) and shall explain
briefly why Licensee, in good faith, believes it should be included as a
“Licensed Patent.” If Licensor does not agree with Licensee, Licensor shall have
[…***…] following Licensor’s receipt of Licensee’s written notice to notify
Licensee that Licensor disputes the inclusion of such patent or patent
application or the scope of the remedy; in which event, such dispute will be
resolved in accordance with Section 10.6. Upon the Parties’ agreement (or a
resolution, in favor of Licensee, of the dispute pursuant to Section 10.6), the
applicable claim(s) of the applicable patent or patent application will be
deemed a “Licensed Patent” hereunder. For the avoidance of doubt, Licensor makes
no representation or warranty under this Section 8.1.7 as to any claim of (a) a
patent or patent application covering Manufacturing Technology or (b) a patent
or patent application that is not Controlled by Licensor pursuant to the
Existing Licenses or pursuant to Licensor’s ownership thereof, and Licensee
acknowledges that (i) Manufacturing Technology claims of any patents or patent
applications or (ii) claims of any patents or patent applications not Controlled
by Licensor pursuant to the Existing Licenses or pursuant to Licensor’s
ownership thereof will not be added as “Licensed Patents” pursuant to the
procedure set forth in this Section 8.1.7; and

 

8.1.8 To Licensor’s knowledge, the Existing Licenses are in full force and
effect and Licensor is not in breach of any provisions thereof.

 

8.2 Warranty by Licensee. Licensee represents and warrants to Licensor as of the
Effective Date that:

 

8.2.1 Licensee has the right, power, and authority to enter into this Agreement
and to grant the rights granted by it hereunder;

 

8.2.2 This Agreement when executed shall become the legal, valid and binding
obligation of it, enforceable against it, in accordance with its terms;

 

8.2.3 Licensee has the ability and the resources, including financial resources,
necessary to carry out its obligations under this Agreement; and




*** Confidential Treatment Requested ***

 

27

--------------------------------------------------------------------------------

 

8.2.4 There are no actions, suits, proceedings, or arbitrations pending or, to
the Licensee’s knowledge, threatened against Licensee that would impact
activities under this Agreement.

 

8.3 Disclaimer of Warranties, Damages. EXCEPT AS SET FORTH IN SECTIONS 8.1 AND
8.2, THE LICENSED TECHNOLOGY, LICENSED PRODUCTS, AND ALL RIGHTS LICENSED BY
EITHER PARTY TO THE OTHER UNDER THIS AGREEMENT ARE PROVIDED ON AN “AS IS” BASIS,
AND NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
WITH RESPECT THERETO. BY WAY OF EXAMPLE BUT NOT OF LIMITATION, NEITHER PARTY
MAKES ANY REPRESENTATIONS OR WARRANTIES, AND HEREBY DISCLAIMS ALL EXPRESS AND
IMPLIED REPRESENTATIONS AND WARRANTIES, (i) OF COMMERCIAL UTILITY, ACCURACY,
COMPLETENESS, PERFORMANCE, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
VALIDITY OR ENFORCEABILITY OF ANY RIGHTS LICENSED BY EITHER PARTY TO THE OTHER,
AND PROFITABILITY; OR (ii) THAT THE USE OF ANY RIGHTS GRANTED BY EITHER PARTY TO
THE OTHER, INCLUDING ANY PRODUCTS RESULTING THEREFROM, WILL NOT INFRINGE ANY
PATENT, COPYRIGHT, TRADEMARK, OR OTHER PROPRIETARY RIGHTS OF THIRD PARTIES.
EXCEPT AS SET FORTH HEREIN, NEITHER PARTY OR ANY OF SUCH PARTY’S DIRECT OR
INDIRECT LICENSORS SHALL BE LIABLE TO THE OTHER PARTY, ITS SUCCESSORS OR
ASSIGNS, OR ANY SUBLICENSEES OF EITHER PARTY, OR ANY THIRD PARTY WITH RESPECT
TO: (a) ANY CLAIM ARISING FROM USE OF ANY OR ALL RIGHTS LICENSED UNDER THIS
AGREEMENT OR FROM THE DEVELOPMENT, TESTING, MANUFACTURE, USE, OR SALE OF
PRODUCTS ARISING THEREFROM; OR (b) ANY CLAIM FOR LOSS OF PROFITS, LOSS OR
INTERRUPTION OF BUSINESS, OR FOR INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, OR
CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING ANY ARISING FROM OR RELATING TO ANY
BREACH OF THIS AGREEMENT OR THE EXERCISE OF RIGHTS HEREUNDER, REGARDLESS OF ANY
NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION 8.3 IS INTENDED TO LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER SECTION
8.4 OR TO LIMIT A PARTY’S LIABILITY FOR BREACHES OF ITS OBLIGATION REGARDING
CONFIDENTIALITY UNDER Article 5.

 

8.4 Indemnification.

 

8.4.1 By Licensee. Licensee shall defend, indemnify, and hold harmless Licensor,
its Affiliates, sublicensees, the licensors under the Existing Licenses, and
their respective shareholders, members, partners, officers, trustees, faculty,
students, contractors, agents, and employees (individually, a “Licensor
Indemnified Party” and, collectively, the “Licensor Indemnified Parties”) from
and against any and all Third Party liability, loss, damage, action, claim, fee,
cost, or expense (including attorneys’ fees) (individually, a “Third Party
Liability” and, collectively, the “Third Party Liabilities”) suffered or
incurred by the Licensor Indemnified Parties from claims of such Third Parties
that result from or arise out of: […***…]

 

 

 

 

 

*** Confidential Treatment Requested ***

 

28

--------------------------------------------------------------------------------

 

 

[…***…]; provided, however, that Licensee shall not be liable for claims based
on any breach by Licensor of the representations, warranties, or obligations of
this Agreement or the gross negligence or intentional misconduct of any of the
Licensor Indemnified Parties. Without limiting the foregoing, Licensee must
defend, indemnify, and hold harmless the Licensor Indemnified Parties from and
against any Third Party Liabilities resulting from:

 

 

(a)

any […***…] or other claim of any kind related to the […***…] by a Third Party
of a […***…] by Licensee, its Affiliates, any Sublicensees, their respective
assignees, or vendors;

 

(b)

any claim by a Third Party that the […***…]; and

 

(c)

[…***…] conducted by or on behalf of Licensee, its Affiliates, any Sublicensees,
their respective assignees, or vendors relating to the Licensed Technology or
Licensed Products, including any claim by or on behalf of a […***…].

 

8.4.2 By Licensor. Licensor shall defend, indemnify, and hold harmless Licensee,
its Affiliates and Sublicensees and their respective shareholders, members,
partners, officers, trustees, contractors, agents, and employees (individually,
a “Licensee Indemnified Party” and, collectively, the “Licensee Indemnified
Parties”) from and against any and all Third Party Liabilities suffered or
incurred by the Licensee Indemnified Parties from claims of such Third Parties
that result from or arise out of: […***…]; provided, however, that Licensor
shall not be liable for claims based on any breach by Licensee of the
representations, warranties, or obligations of this Agreement or the gross
negligence or intentional misconduct of any of the Licensor Indemnified Parties.

 

8.4.3 Indemnification Procedure. Each Party, as an indemnifying party (an
“Indemnifying Party”), shall not be permitted to settle or compromise any claim
or action giving rise to Third Party Liabilities in a manner (i) that imposes
any restrictions or obligations on the indemnified party (an “Indemnified
Party”) or, if Licensee is the Indemnifying Party, on Licensor’s licensors under
the Existing Licenses, without the other Party’s prior written consent, (ii) if
Licensee is the Indemnifying Party, that grants any rights to the Licensed
Technology or Licensed Products other than those Licensee has the right to grant
under this Agreement without Licensor’s prior written consent, or (iii) if
Licensor is the Indemnifying Party, that grants any rights that are inconsistent
with those granted to Licensee under this Agreement without

 

 




*** Confidential Treatment Requested ***

 

29

--------------------------------------------------------------------------------

 

Licensee’s prior written consent. The Indemnifying Party shall be permitted to
control any litigation or potential litigation involving the defense of any
claim subject to indemnification pursuant to this Section 8.4, including the
selection of counsel, with the reasonable approval of the Indemnified Party. If
an Indemnifying Party fails or declines to assume the defense of any such claim
or action within […***…] after notice thereof, the Indemnified Party may assume
the defense of such claim or action at the cost and risk of the Indemnifying
Party, and any Third Party Liabilities related thereto shall be conclusively
deemed a Third Party Liability of the Indemnifying Party. The indemnification
rights of a Indemnified Party contained in this Agreement are in addition to all
other rights which such Indemnified Party may have at law or in equity or
otherwise. The Indemnifying Party will pay directly all Third Party Liabilities
incurred for defense or negotiation of any claim hereunder or will reimburse the
Indemnified Party for all documented Third Party Liabilities incident to the
defense or negotiation of any such claim within […***…] after the Indemnifying
Party’s receipt of invoices for such fees, expenses, and charges.

 

8.5 Insurance. Within […***…] of the Effective Date, Licensee will procure and
maintain insurance policies for the following coverages with respect to product
liability, personal injury, bodily injury, and property damage arising out of
Licensee’s (and its Affiliates’ and any Sublicensees’) performance under this
Agreement: (a) during the term of this Agreement, comprehensive general
liability, including broad form and contractual liability, in a minimum amount
of […***…] combined single limit per occurrence (or claim) and in the aggregate
annually; (b) prior to the commencement of clinical trials involving Licensed
Products and thereafter for a period of not less than […***…] (or such longer
period as Licensee is required by applicable law to continue to monitor the
participants in the clinical trial), clinical trials coverage in amounts that
are reasonable and customary in the U.S. pharmaceutical industry, subject always
to a minimum limit of […***…] combined single limit per occurrence (or claim)
and in the aggregate annually; and (c) from […***…] of a Licensed Product until
[…***…] after the last sale of a Licensed Product, product liability coverage,
in amounts that are reasonable and customary in the U.S. pharmaceutical
industry, subject always to a minimum limit of […***…] combined single limit per
occurrence (or claim) and in the aggregate annually. Licensee acknowledges that
Licensor’s licensors under the Existing Licenses may review periodically the
adequacy of the minimum amounts of insurance for each coverage required by the
Existing Licenses, and Licensor reserves the right to require Licensee to adjust
the limits set forth in this Section 8.5 to conform to any adjustments made by
Licensor’s licensors under the Existing Licenses. The required minimum amounts
of insurance do not constitute a limitation on Licensee’s liability or
indemnification obligations to the Licensor Indemnified Parties under this
Agreement. The policies of insurance required by this Section 8.5 will be issued
by an insurance carrier with an A.M. best rating of […***…] or better and will
name Licensor as an additional insured with respect to Licensee’s performance
(and its Affiliates’ and any Sublicensees’) under this Agreement. Licensee will
provide Licensor with insurance certificates evidencing the required coverage
within […***…] after the Effective Date and the commencement of each policy
period and any renewal periods. Each certificate will provide that the insurance
carrier will notify Licensor in writing at least […***…] prior to the
cancellation or material change in coverage. Licensee will cause all
Sublicensees to comply with the terms of this Section 8.5 to the same extent as
Licensee.

 

 




*** Confidential Treatment Requested ***

 

30

--------------------------------------------------------------------------------

 

ARTICLE 9: USE OF NAME

 

Licensee, its Affiliates, any Sublicensees, and all of its and their employees
and agents must not use Licensor’s, the University of Pennsylvania’s, or
SmithKline Beecham Corporation’s name, seal, logo, trademark, or service mark
(or any adaptation thereof) or the name, seal, logo, trademark, or service mark
(or any adaptation thereof) of any of such entities’ representative, school,
organization, employee, or student in any way without the prior written consent
of Licensor or such entity, as applicable; provided, however that Licensee may
acknowledge the existence and general nature of this Agreement.

 

ARTICLE 10: ADDITIONAL PROVISIONS

 

10.1 Relationship. Nothing in this Agreement shall be deemed to establish a
relationship of principal and agent between Licensee and Licensor, nor any of
their agents or employees for any purpose whatsoever, nor shall this Agreement
be construed as creating any other form of legal association or arrangement
which would impose liability upon one Party for the act or failure to act of the
other Party.

 

10.2 Assignment. The rights and obligations of Licensee and Licensor hereunder
shall inure to the benefit of, and shall be binding upon, their respective
permitted successors and assigns. Licensee may not assign this Agreement or any
of its rights or obligations under this Agreement without the prior written
consent of Licensor; provided, however, that Licensee may assign this Agreement,
without Licensor’s prior written consent, pursuant to a merger or sale of all or
substantially all of the assets to which the Agreement relates; provided that,
as part of any permitted assignment, (a) Licensee provides Licensor with notice
of such assignment at least five business days prior to the effectiveness of
such assignment, and (b) Licensee requires any such assignee to agree in writing
to be legally bound by this Agreement to the same extent as Licensee and
provides Licensor with a copy of such assignee undertaking. In addition,
Licensee will provide Licensor with notice of any change of control (i.e., the
acquisition by a person or group of “control” of Licensee, as defined in Section
1.1) of Licensee at least five business days prior to the effectiveness of such
change of control. Licensor may assign this Agreement and its rights and
obligations without the consent of Licensee. No assignment shall relieve the
assigning Party of responsibility for the performance of any accrued obligations
which it has prior to such assignment. Any attempted assignment by Licensee in
violation of this Section 10.2 shall be null and void and of no legal effect.

 

10.3 Waiver. A waiver by either Party of a breach of any provision of this
Agreement will not constitute a waiver of any subsequent breach of that
provision or a waiver of any breach of any other provision of this Agreement.

 

10.4 Notices. Notices, payments, statements, reports, and other communications
under this Agreement shall be in writing and shall be deemed to have been
received as of the date received if sent by public courier ( e.g., Federal
Express), by Express Mail, receipt requested, or by facsimile (with a copy of
such facsimile also sent by one of the other methods of delivery) and addressed
as follows:

 

 




*** Confidential Treatment Requested ***

 

31

--------------------------------------------------------------------------------

 

 

If for Licensor:

with a copy to:

 

 

ReGenX Biosciences, LLC

ReGenX Biosciences, LLC

750 17th Street, NW

Suite 1100

750 17th Street, NW

Suite 1100

Washington, DC 20006

Washington, DC 20006

USA

USA

Attn: Chief Executive Officer

Attn: General Counsel

Telephone: 202-785-7438

Telephone: 202-785-7438

Facsimile: 202-785-7439

Facsimile: 202-785-7439

 

 

If for Licensee:

 

 

 

Dimension Therapeutics, Inc.

 

1 Main Street, 13th Floor

 

Cambridge, MA 02142

 

USA

 

Attn: President and CEO

Telephone: 617-231-2403

 

Facsimile: 617-231-2425

 

 

Either Party may change its official address upon written notice to the other
Party.

 

10.5 Applicable Law. This Agreement shall be construed and governed in
accordance with the laws of the State of New York, without giving effect to
conflict of law provisions that may require the application of the laws of
another jurisdiction. Subject to Section 10.6, the Parties hereby submit to the
exclusive jurisdiction of and venue in the courts located in the State of New
York with respect to any and all disputes concerning the subject of this
Agreement.

 

10.6 Dispute Resolution. In the event of any controversy or claim arising out of
or relating to this Agreement, the Parties shall first attempt to resolve such
controversy or claim through good faith negotiations between senior executives
of each Party with authority to resolve the dispute for a period of not less
than […***…] following notification of such controversy or claim to the other
Party. If such controversy or claim cannot be resolved by means of such
negotiations during such period, then such controversy or claim shall be
resolved by binding arbitration administered by the American Arbitration
Association (“AAA”) in accordance with the Commercial Arbitration Rules of the
AAA in effect on the date of commencement of the arbitration, subject to the
provisions of this Section 10.6. The arbitration shall be conducted as follows:

 

10.6.1 The arbitration shall be conducted by three arbitrators, each of whom by
training, education, or experience has knowledge of the research, development,
and commercialization of biological therapeutic products in the United States.
The arbitration shall be conducted in English and held in New York, New York.

 

10.6.2 In its demand for arbitration, the Party initiating the arbitration shall
provide a statement setting forth the nature of the dispute, the names and
addresses of all other parties, an estimate of the amount involved (if any), the
remedy sought, otherwise specifying the issue to be

 

 




*** Confidential Treatment Requested ***

 

32

--------------------------------------------------------------------------------

 

resolved, and appointing one neutral arbitrator. In an answering statement to be
filed by the responding Party within […***…] after confirmation of the notice of
filing of the demand is sent by the AAA, the responding Party shall appoint one
neutral arbitrator. Within […***…] from the date on which the responding Party
appoints its neutral arbitrator, the first two arbitrators shall appoint a
chairperson.

 

10.6.3 If a Party fails to make the appointment of an arbitrator as provided in
Section 10.6.2, the AAA shall make the appointment. If the appointed arbitrators
fail to appoint a chairperson within the time specified in Section 10.6.2 and
there is no agreed extension of time, the AAA shall appoint the chairperson.

 

10.6.4 The arbitrators will render their award in writing and, unless all
Parties agree otherwise, will include an explanation in reasonable detail of the
reasons for their award. Judgment upon the award rendered by the arbitrators may
be entered in any court having jurisdiction thereof, including in the courts
described in Section 10.5. The arbitrators will have the authority to grant
injunctive relief and other specific performance; provided that the arbitrators
will have no authority to award damages in contravention of this Agreement, and
each Party irrevocably waives any claim to such damages in contravention of this
Agreement. The arbitrators will, in rendering their decision, apply the
substantive law of the State of New York, without giving effect to conflict of
law provisions that may require the application of the laws of another
jurisdiction. The decision and award rendered by the arbitrators will be final
and non-appealable (except for an alleged act of corruption or fraud on the part
of the arbitrator).

 

10.6.5 The Parties shall use their reasonable efforts to conduct all dispute
resolution procedures under this Agreement as expeditiously, efficiently, and
cost-effectively as possible.

 

10.6.6 All expenses and fees of the arbitrators and expenses for hearing
facilities and other expenses of the arbitration will be borne equally by the
Parties unless the Parties agree otherwise or unless the arbitrators in the
award assess such expenses against one of the Parties or allocate such expenses
other than equally between the Parties. Each of the Parties will bear its own
counsel fees and the expenses of its witnesses except to the extent otherwise
provided in this Agreement or by applicable law.

 

10.6.7 Compliance with this Section 10.6 is a condition precedent to seeking
relief in any court or tribunal in respect of a dispute, but nothing in this
Section 10.6 will prevent a Party from seeking equitable or other interlocutory
relief in the courts of appropriate jurisdiction, pending the arbitrators’
determination of the merits of the controversy, if applicable to protect the
confidential information, property, or other rights of that Party or to
otherwise prevent irreparable harm that may be caused by the other Party’s
actual or threatened breach of this Agreement.

 

10.7 No Discrimination. Licensee, its Affiliates, and any Sublicensees, in their
respective activities under this Agreement, shall not discriminate against any
employee or applicant for employment because of race, color, sex, sexual, or
affectional preference, age, religion, national, or ethnic origin, handicap, or
because he or she is a disabled veteran or a veteran (including a veteran of the
Vietnam Era).

 

 




*** Confidential Treatment Requested ***

 

33

--------------------------------------------------------------------------------

 

10.8 Compliance with Law. Licensee (and its Affiliates’ and any Sublicensees’)
must comply with all prevailing laws, rules, and regulations that apply to its
activities or obligations under this Agreement. Without limiting the foregoing,
it is understood that this Agreement may be subject to United States laws and
regulations controlling the export of technical data, computer software,
laboratory prototypes, and other commodities, articles, and information,
including the Arms Export Control Act as amended in the Export Administration
Act of 1979 and that Licensee’s obligations are contingent upon compliance with
applicable United States export laws and regulations. The transfer of certain
technical data and commodities may require a license from the cognizant agency
of the United States Government and/or written assurances by Licensee that
Licensee shall not export data or commodities to certain foreign countries
without prior approval of such agency. Licensor neither represents that a
license is not required nor that, if required, it will issue.

 

10.9 Entire Agreement. This Agreement embodies the entire understanding between
the Parties relating to the subject matter hereof and supersedes all prior
understandings and agreements, whether written or oral. All “Confidential
Information” disclosed by Licensor to Fidelity Biosciences Corp. (and then
disclosed by Fidelity Biosciences Corp. to Licensee) pursuant to that certain
Confidentiality Agreement dated September 10, 2012 between Licensor and Fidelity
Biosciences Corp. or pursuant to any other agreements between them will be
deemed “Confidential Information” under this Agreement (unless and until it
falls within one of the exclusions set forth in Section 1.5). This Agreement may
not be varied except by a written document signed by duly authorized
representatives of both Parties.

 

10.10 Marking. Licensee, its Affiliates, and any Sublicensees shall mark any
Licensed Product (or their containers or labels) made, sold, or otherwise
distributed by it or them with any notice of patent rights necessary or
desirable under applicable law to enable the Licensed Patents to be enforced to
their full extent in any country where Licensed Products are made, used, sold,
offered for sale, or imported.

 

10.11 Severability and Reformation. If any provision of this Agreement is held
to be invalid or unenforceable by a court of competent jurisdiction, then such
invalid or unenforceable provision will be automatically revised to be a valid
or enforceable provision that comes as close as permitted by law to the Parties’
original intent; provided that, if the Parties cannot agree upon such valid or
enforceable provision, the remaining provisions of this Agreement will remain in
full force and effect, unless the invalid or unenforceable provisions are of
such essential importance to this Agreement that it is to be reasonably assumed
that the Parties would not have entered into this Agreement without the invalid
or unenforceable provisions.

 

10.12 Further Assurances. Each Party hereto agrees to execute, acknowledge, and
deliver such further instruments, and to do all other acts, as may be necessary
or appropriate in order to carry out the purposes and intent of this Agreement.

 

10.13 Interpretation; Construction. The captions to the several Articles and
Sections of this Agreement are included only for convenience of reference and
shall not in any way affect the construction of, or be taken into consideration
in interpreting, this Agreement. In this Agreement, unless the context requires
otherwise, (a) the word “including” shall be deemed to be followed by the phrase
“without limitation” or like expression; (b) references to the singular shall

 




*** Confidential Treatment Requested ***

 

34

--------------------------------------------------------------------------------

 

include the plural and vice versa; (c) references to masculine, feminine, and
neuter pronouns and expressions shall be interchangeable; (d) the words “herein”
or “hereunder” relate to this Agreement; (e) “or” is disjunctive but not
necessarily exclusive; (f) the word “will” shall be construed to have the same
meaning and effect as the word “shall”; (g) all references to “dollars” or “$”
herein shall mean U.S. Dollars; (h) unless otherwise provided, all reference to
Sections and exhibits in this Agreement are to Sections and exhibits of and in
this Agreement; and (i) whenever this Agreement refers to a number of days, such
number shall refer to calendar days unless business days are specified. Business
days shall mean a day on which banking institutions in Washington, D.C. are open
for business. Each Party represents that it has been represented by legal
counsel in connection with this Agreement and acknowledges that it has
participated in the drafting hereof. In interpreting and applying the terms and
provisions of this Agreement, the Parties agree that no presumption will apply
against the Party which drafted such terms and provisions.

 

10.14 Cumulative Rights and Remedies. The rights and remedies provided in this
Agreement and all other rights and remedies available to either Party at law or
in equity are, to the extent permitted by law, cumulative and not exclusive of
any other right or remedy now or hereafter available at law or in equity.
Neither asserting a right nor employing a remedy shall preclude the concurrent
assertion of any other right or employment of any other remedy, nor shall the
failure to assert any right or remedy constitute a waiver of that right or
remedy.

 

10.15 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

*** Confidential Treatment Requested ***

 

35

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have caused this
License Agreement to be executed by their duly authorized representatives.

 

REGENX BIOSCIENCES, LLC

DIMENSION THERAPEUTICS, INC.

By:

/s/ Kenneth Mills

By:

/s/ Don Hayden

Name: Title:

Kenneth Mills

President & CEO

Name:

Title:

Don Hayden

President and CEO




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

Exhibit A
Licensed Patents

 

App #

 

Title

 

Inventors

 

Nos.

 

Penn Docket #

[…***…]

 

[…***…]

 

 

 

[…***…]

 

 

 

[…***…]

 

 

 

[…***…]

[…***…]

 

[…***…]

 

 

 

[…***…]

 

 

 

[…***…]

 

 

 

[…***…]

[…***…]

 

[…***…]

 

 

 

[…***…]

 

 

 

[…***…]

 

 

 

[…***…]

[…***…]

 

[…***…]

 

 

 

[…***…]

 

 

 

[…***…]

 

 

 

[…***…]

[…***…]

 

[…***…]

 

 

 

[…***…]

 

 

 

[…***…]

 

 

 

[…***…]

[…***…]

 

[…***…]

 

 

 

[…***…]

 

 

 

[…***…]

 

 

 

[…***…]

[…***…]

 

[…***…]

 

 

 

[…***…]

 

 

 

[…***…]

 

 

 

[…***…]

[…***…]

 

[…***…]

 

 

 

[…***…]

 

 

 

[…***…]

 

 

 

[…***…]

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

Exhibit B
Licensed Know-How

 

[…***…]

 

 

 

 

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

Exhibit C
Muscular Dystrophies

 

Duchenne Muscular Dystrophy (DMD) (Also known as Pseudohypertrophic)

 

Becker Muscular Dystrophy (BMD)

 

Emery-Dreifuss Muscular Dystrophy (EDMD)

 

Limb-Girdle Muscular Dystrophy (LGMD)

 

Facioscapulohumeral Muscular Dystrophy (FSH or FSHD) (Also known as
Landouzy-Dejerine)

 

Myotonic Dystrophy (MMD) (Also known as DM or Steinert Disease)

 

Oculopharyngeal Muscular Dystrophy (OPMD)

 

Distal Muscular Dystrophy (DD) (Miyoshi)

 

Congenital Muscular Dystrophy (CMD)




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

Exhibit D
Disease Indications

 

[…***…]

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

Exhibit E
Press Release

 




*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO LICENSE AGREEMENT

 

This FIRST AMENDMENT TO LICENSE AGREEMENT (this “Amendment”) is entered into as
of June 18, 2014 (the “Amendment Effective Date”) by and between ReGenX
Biosciences, LLC, a limited liability company organized under the laws of the
State of Delaware, with offices at 750 17th Street, NW, Suite 1100, Washington,
DC 20006 (“Licensor”), and Dimension Therapeutics, Inc., a corporation organized
under the laws of the State of Delaware, with offices at 1 Main Street, 13th
Floor, Cambridge, MA 02142 (“Licensee”). Licensor and Licensee are hereinafter
referred to individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, Licensor and Licensee entered into that certain License Agreement dated
October 30, 2013 (the “Original Agreement”); and

 

WHEREAS, the Parties desire to make certain amendments to the Original
Agreement;

 

NOW, THEREFORE, in consideration of the promises and covenants contained in this
Agreement, and intending to be legally bound, the Parties hereby agree as
follows:

 

1. Definitions. Capitalized terms not defined in this Amendment have the
meanings given such terms in the Original Agreement.

 

2. Amendments.

 

(a) The introductory paragraph of Section 3.5.1 of the Original Agreement is
hereby amended and restated in its entirety to read as follows:

 

3.5.1 Licensee must deliver to Licensor within […***…] after the end of each
Calendar Quarter after the first commercial sale of a Licensed Product a report
setting forth the calculation of the royalties due to Licensor for such Calendar
Quarter, including:

 

(b) Section 3.5.2 of the Original Agreement is hereby amended and restated in
its entirety to read as follows:

 

3.5.2 Licensee shall pay the royalties due under Section 3.3 within […***…]
following the last day of the Calendar Quarter in which the royalties accrue.
Licensee shall send the royalty payments along with the report described in
Section 3.5.1.

 

(c) Section 4.2 of the Original Agreement is hereby amended by replacing clause
(b) of the milestone chart in such section with the following:

 

(b) […***…]

 

(d) Section 6.3.1 of the Original Agreement is hereby amended and restated in
its entirety to read as follows:

 

 

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

6.3.1 Licensor may terminate this Agreement, if Licensee is late in paying to
Licensor royalties, fees, or any other monies due under this Agreement, and
Licensee does not pay Licensor in full within […***…] upon written demand from
Licensor, which termination shall be effective immediately upon the expiration
of such […***…] cure period.

 

(e) Section 6.3.2 of the Original Agreement is hereby amended and restated in
its entirety to read as follows:

 

6.3.2 Either Party may terminate this Agreement, if the other Party materially
breaches this Agreement and does not cure such material breach within 30 days
after written notice of the breach, which termination shall be effective
immediately upon the expiration of such […***…] cure period; provided that, if
termination is by Licensor as a result of Licensee’s materially breaching
Article 4, […***…], but not all, then Licensor’s termination right shall only be
with respect to the disease indication with respect to which the breach related
and not the remaining disease indications; provided further that, if termination
is by Licensor as a result of Licensee materially breaching Section 3.5.1, such
cure period will be […***…] (in place of […***…]).

 

(f) Section 8.5 of the Original Agreement is hereby amended by replacing the
last sentence thereof with the following:

 

Licensee will cause all Sublicensees to comply with the terms of this Section
8.5 to the same extent as Licensee; provided that, with Licensor’s prior written
consent, a Sublicensee may self-insure all or parts of the limits described
above.

 

3. Incorporation. Article 10 of the Original Agreement is hereby incorporated
mutatis mutandis into this Amendment.

 

4. Effect on Original Agreement. Except as specifically amended by this
Amendment, the Original Agreement will remain in full force and effect and is
hereby ratified and confirmed. Each future reference to the Original Agreement
will refer to the Original Agreement as amended by this Amendment. To the extent
a conflict arises between the terms of the Original Agreement and this
Amendment, the terms of this Amendment shall prevail but only to the extent
necessary to accomplish their intended purpose.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

*** Confidential Treatment Requested ***

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have caused this
First Amendment to License Agreement to be executed by their duly authorized
representatives.

  

REGENX BIOSCIENCES, LLC

DIMENSION THERAPEUTICS, INC.

By:

/s/ Kenneth Mills

By:

/s/ Thomas R. Beck

Name: Title:

Kenneth Mills

President & CEO

Name: Title:

Thomas R. Beck

President & CEO

 

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO LICENSE AGREEMENT

 

This SECOND AMENDMENT TO LICENSE AGREEMENT (this “Second Amendment”) is entered
into as of September 29, 2014 (the “Second Amendment Effective Date”) between
REGENXBIO Inc. (f/k/a ReGenX Biosciences, LLC), a corporation organized under
the laws of the State of Delaware, with offices at 1701 Pennsylvania Avenue, NW,
Suite 900, Washington, DC 20006 (“Licensor”), and Dimension Therapeutics, Inc.,
a corporation organized under the laws of the State of Delaware, with offices at
840 Memorial Drive, 4th Floor, Cambridge, MA 02139 (“Licensee”). Licensor and
Licensee are hereinafter referred to individually as a “Party” and collectively
as the “Parties.”

 

WHEREAS, Licensor and Licensee entered into that certain License Agreement dated
October 30, 2013, as amended by that First Amendment to License Agreement dated
June 18, 2014 (collectively, the “Original Agreement”);

 

WHEREAS, by letter dated September 10, 2014, Licensee notified Licensor of its
desire to exercise its option under Section 2.4 to nominate “ornithine
transcarbamylase deficiency (OTCD)” as one of Licensee’s two additional specific
disease indications to be included in the Field, which nomination, by letter
dated September 22, 2014, Licensor confirmed was available for licensing; and

 

WHEREAS, […***…].

 

NOW, THEREFORE, in consideration of the promises and covenants contained in this
Agreement, and intending to be legally bound, the Parties hereby agree as
follows:

 

1. Definitions. Capitalized terms not defined in this Second Amendment have the
meanings given such terms in the Original Agreement.

 

2. Acknowledgements & Amendments.

 

 

(a)

The Parties acknowledge that, effective as of September 23, 2014, pursuant to
the provisions of Section 2.4, the following has been added to the Field set
forth in Section 1.11(c): “the treatment of ornithine transcarbamylase
deficiency (OTCD) in human beings by in vivo gene therapy administration.”

 

 

(b)

The Parties agree that the “Election Term” is hereby […***…]. As such, the first
sentence of Section 2.4.1 of the Original Agreement is hereby amended and
restated in its entirety to read as follows:

 

At any time prior to the […***…] of the Effective Date (the “Election Term”),
Licensee may nominate in writing to Licensor a specific disease indication for
inclusion in the “Field” under this Agreement.

 

 

(c)

Clause (a) of the second sentence of Section 2.4.1 of the Original Agreement is
hereby amended and restated in its entirety to read as follows:

 

 

 

*** Confidential Treatment Requested ***

 

2

--------------------------------------------------------------------------------

 

(a) [Intentionally omitted]

 

 

(d)

Section 2.4.1 of the Original Agreement is hereby further amended to add the
following as a new sentence at the end of such section:

 

Notwithstanding the foregoing, without Licensor’s prior written consent (which
may be withheld in its sole discretion), Licensee may not nominate any of the
following disease indications for inclusion in the “Field” under this Agreement:
[…***…].

 

 

(e)

Sections 2.4.3 and 2.4.4 of the Original Agreement are hereby amended and
restated in their entirety to read as follows:

 

2.4.3 Nothing in this Agreement will prevent Licensor from granting licenses to
any Third Parties for any disease indications or from initiating Licensor’s own
programs for any disease indications, in either case, other than the specific
disease indications within the Field.

 

2.4.4 Notwithstanding anything herein to the contrary, nothing in this Agreement
will prevent Licensor from (a) granting non-exclusive research licenses to Third
Parties in any field; or (b) maintaining Licensor’s commercial reagent and
services business.

 

 

(f)

Licensor and Licensee agree that the provisions of Section 1.14(b)(y) will apply
with respect to ornithine transcarbamylase deficiency (OTCD), the specific
disease indication added as of September 23, 2014, […***…].

 

 

(g)

In consideration of the […***…], Licensee will pay Licensor a fee of $150,000,
which fee will be due within […***…] of the Second Amendment Effective Date.

 

 

(h)

Section 10.4 of the Original Agreement is hereby amended and restated in its
entirety to read as follows:

 

10.4 Notices. Notices, payments, statements, reports, and other communications
under this Agreement shall be in writing and shall be deemed to have been
received as of the date received if sent by public courier (e.g., Federal
Express), by Express Mail, receipt requested, or by facsimile or electronic mail
(with a copy of such facsimile or electronic mail also sent by one of the other
methods of delivery) and addressed as follows:

 

If for Licensor:

with a copy to:

 

 

REGENXBIO Inc.

REGENXBIO Inc.

1701 Pennsylvania Avenue, NW

1701 Pennsylvania Avenue, NW

Suite 900

Suite 900

 

 

 

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

 

Washington, DC 20006

Washington, DC 20006

Attn: Chief Executive Officer

Attn: General Counsel

Telephone: 202-785-7438

Telephone: 202-785-7438

Facsimile: 202-785-7439

Facsimile: 202-785-7439

E-mail: kmills@regenxbio.com

E-mail: sberl@regenxbio.com

 

 

If for Licensee:

 

 

 

Dimension Therapeutics, Inc.

 

840 Memorial Drive, 4th Floor

 

Cambridge, MA 02139

 

Attn: President and CEO

 

Telephone: 617-231-2403

 

Facsimile: 617-231-2425

 

E-mail: annalisa.jenkins@dimensiontx.com

 

 

Either Party may change its official address upon written notice to the other
Party.

 

General communications required under this Agreement (including notices under
Sections 2.2.9, 2.4, 2.5.2, 2.6.3, 2.7, 3.3.1, 3.5.4, 4.2, 4.3.3, 4.4, 7.1, 7.2,
7.3, 8.1.7, 8.5, and 10.2 and notices of changes of address under this Section
10.4) may be sent by any of the means outlined in the first sentence of this
Section 10.4 or a copy of the notice letter may be sent by electronic mail
(without the requirement of a copy being sent by another means, provided that
the receiving Party has confirmed receipt of such electronic mail); however,
communications related to termination of the Penn Agreement, requests for
disclosures of Confidential Information, breaches or termination of this
Agreement, indemnification, and dispute resolution (including notices under
Sections 2.9, 5.3, 6.2, 6.3, 6.4, 6.5, 8.4, and 10.6) must be sent by one of the
means outlined in the first sentence of this Section 10.4.

 

3. Incorporation. Article 10 of the Original Agreement is hereby incorporated
mutatis mutandis into this Second Amendment.

 

4. Effect on Original Agreement. Except as specifically amended by this Second
Amendment, the Original Agreement will remain in full force and effect and is
hereby ratified and confirmed. Each future reference to the Original Agreement
will refer to the Original Agreement as amended by this Second Amendment. To the
extent a conflict arises between the terms of the Original Agreement and this
Second Amendment, the terms of this Second Amendment shall prevail but only to
the extent necessary to accomplish their intended purpose.

 

[Remainder of Page Intentionally Left Blank]

 

 




*** Confidential Treatment Requested ***

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have caused this
Second Amendment to License Agreement to be executed by their duly authorized
representatives.

 

REGENXBIO, LLC

DIMENSION THERAPEUTICS, INC.

 

 

By:

/s/ Kenneth Mills

 

By:

/s/ Annalisa Jenkins

Name:

Kenneth Mills

Name:

Annalisa Jenkins

Title:

President & CEO

Title:

CEO

 

 

 

 

 

 

 

 

 

*** Confidential Treatment Requested ***

 

4